EXECUTION VERSION


--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT
made by
CHC CAYMAN ABL HOLDINGS LTD.
and
CHC CAYMAN ABL BORROWER LTD.
and certain of its Subsidiaries,
in favor of
BNP PARIBAS S.A.
as Collateral Agent
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
Dated as of June 12, 2015

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




SECTION 1 Defined Terms
2
1.1
Definitions
2
1.2
Other Definitional Provisions
12
 
 
 
SECTION 2 Guarantee
12
2.1
Guarantee
12
2.2
Right of Contribution
13
2.3
No Subrogation
14
2.4
Amendments, etc. with Respect to the Obligations
14
2.5
Guarantee Absolute and Unconditional
15
2.6
Reinstatement
16
2.7
Payments
16
 
 
 
SECTION 3 Grant of Security Interest
17
3.1
Grant
17
3.2
Pledged Collateral
18
3.3
Certain Limited Exceptions
18
3.4
Intercreditor Relations
21
 
 
 
SECTION 4 Representations and Warranties
21
4.1
Representations and Warranties of Each Guarantor
21
4.2
Representations and Warranties of Each Grantor
21
4.3
Representations and Warranties of Each Pledgor
25
 
 
 
SECTION 5 Covenants
26
5.1
Covenants of Each Guarantor
26
5.2
Covenants of Each Grantor
26
5.3
Covenants of Each Pledgor
32
5.4
Covenants of Holdings
34
5.5
Further Assurance Covenants of the Parent Borrower
35
 
 
 
SECTION 6 Remedial Provisions
37
6.1
Certain Matters Relating to Affiliate Rental Payments
37
6.2
Communications with Obligors; Grantors Remain Liable
38
6.3
Pledged Stock
39
6.4
Proceeds to Be Turned Over to the Administrative Agent
40
6.5
Application of Proceeds
41
6.6
Code and Other Remedies
41
6.7
Registration Rights
42
6.8
Waiver; Deficiency
43


i

--------------------------------------------------------------------------------




 
 
 
SECTION 7 The Collateral Agent
43
7.1
Collateral Agent’s and Administrative Agent’s Appointment as Attorney-in-Fact,
etc
43
7.2
Duty of Collateral Agent
45
7.3
Financing Statements
45
7.4
Authority of the Administrative Agent and the Collateral Agent
46
7.5
Right of Inspection
46
 
 
 
SECTION 8 Non-Lender Secured Parties
47
8.1
Rights to Collateral
47
8.2
Appointment of Agent
48
8.3
Waiver of Claims
48
8.4
Designation of Non-Lender Secured Parties
49
 
 
 
SECTION 9 Miscellaneous
49
9.1
Amendments in Writing
49
9.2
Notices
49
9.3
No Waiver by Course of Conduct; Cumulative Remedies
49
9.4
Enforcement Expenses; Indemnification
50
9.5
Successors and Assigns
50
9.6
Set-Off
50
9.7
Counterparts
51
9.8
Severability
51
9.9
Section Headings
51
9.1
Integration
51
9.1
GOVERNING LAW
51
9.1
Submission to Jurisdiction; Waivers
52
9.1
Acknowledgments
53
9.1
WAIVER OF JURY TRIAL
53
9.2
Additional Granting Parties
53
9.2
Releases
53
9.2
Judgment
55
9.2
Transfer Tax Acknowledgment
55


ii



--------------------------------------------------------------------------------




SCHEDULES
Schedule 1
--    Notice Addresses of Granting Parties

Schedule 2
--    Pledged Securities

Schedule 3
--    Perfection Matters

Schedule 4A
--    Financing Statements

Schedule 4B
--    Jurisdiction of Organization

Schedule 5
--    Intellectual Property

Schedule 6
--    Commercial Tort Claims

Schedule 7
--    Letter-of-Credit Rights

Schedule 8
--    Agreed Security Principles

ANNEXES
Annex 1
--    Form of Acknowledgement and Consent of Issuers who are not Granting
Parties

Annex 2
--    Form of Assumption Agreement

Annex 3
--    Form of Supplemental Agreement

Annex 4
--    Form of Helicopter Mortgage

Annex 5
--    Form of Notice and Acknowledgement of Security Interest - Insurances
Assignment

Annex 6
--    Form of Notice and Acknowledgement of Security Interest - Warranties

Annex 7
--    Form of Notice and Acknowledgement of Security Interest - Modification
Contracts




iii



--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 12, 2015, made by CHC
CAYMAN ABL HOLDINGS LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (as further defined in the Credit
Agreement, “Holdings”), CHC CAYMAN ABL BORROWER LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (as
further defined in the Credit Agreement, the “Parent Borrower”) and certain
Subsidiaries of the Parent Borrower from time to time party hereto, in favor of
BNP PARIBAS S.A., as collateral agent (in such capacity, and together with its
permitted successors and assigns in such capacity, the “Collateral Agent”) for
the benefit of itself and the other Secured Parties and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
benefit of itself and the other Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, waived, supplemented or otherwise modified from time to time,
together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
successor agreements, the “Credit Agreement”), among 6922767 Holding SARL, a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (as further defined
in the Credit Agreement, the “Parent Guarantor”), the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto as
Subsidiary Borrowers (as defined therein), the Collateral Agent, the
Administrative Agent, and the other parties from time to time party thereto, the
Lenders have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Holdings, the Parent Borrower, the Parent Borrower’s Subsidiaries that
are party hereto and any other Subsidiary of the Parent Borrower that becomes a
party hereto from time to time after the date hereof (all of the foregoing
collectively, the “Granting Parties”);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;
WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent and the
Administrative Agent for the benefit of the Secured Parties; and

1

--------------------------------------------------------------------------------




WHEREAS, the Collateral Agent and the Administrative Agent and one or more
Additional Agents may in the future enter into one or more Intercreditor
Agreements or Intercreditor Agreement Supplements (in each case as amended,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1)).
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties (as
defined herein), as follows:
Section 1

Defined Terms
1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms that are defined in the Code (as
defined below and in effect on the date hereof) are used herein as so defined:
Cash Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic
Chattel Paper, Equipment, Fixtures, General Intangibles, Goods, Letter-of-Credit
Rights, Money, Promissory Notes, Records, Securities, Securities Accounts and
Supporting Obligations.
(b)    The following terms shall have the following meanings:
“Accounts”: all accounts (as defined in the Code) of each Grantor, including all
Accounts (as defined in the Credit Agreement) and Accounts Receivable of such
Grantor.
“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.
“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any incurrence of
Indebtedness (including under Subsection 8.13(b) of the Credit Agreement) that
is permitted by the Credit Agreement to be secured by a Lien on the Security
Collateral.
“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document).
“Administrative Agent”: as defined in the preamble hereto.
“Agreed Security Principles”: as set forth in Schedule 8.

2



--------------------------------------------------------------------------------




“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
“Airframe Warranties”: manufacturer warranties in relation to an Airframe.
“Applicable Law”: as defined in Subsection 9.8.
“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was an Agent, a
Lender or an Affiliate of an Agent or Lender on the date hereof or at the time
of entry into such Bank Products Agreement, or was an Agent or Lender at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Parent Borrower in accordance with Subsection 8.4.
“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including
processing and other administrative services with respect thereto), (c) cash
management services (including controlled disbursements, automated clearinghouse
transactions, return items, netting, overdrafts, depository, lockbox, stop
payment, electronic funds transfer, information reporting, wire transfer and
interstate depository network services) and (d) other banking products or
services as may be requested by any Grantor (other than letters of credit and
other than loans except indebtedness arising from services described in clauses
(a) through (c) of this definition).
“Bankruptcy”: as defined in Subsection 8.1.
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.
“Bankruptcy Code”: Title 11 of the United States Code.
“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including interest and fees accruing after the
maturity of the Loans and interest and fees accruing after (or that would accrue
but for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a

3



--------------------------------------------------------------------------------




claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans and all other obligations and liabilities of such Borrower
to the Secured Parties, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Credit Agreement, the Loans, this Agreement,
the other Loan Documents or any Hedging Agreement entered into with any Hedging
Affiliate, any Bank Products Agreement entered into with any Bank Products
Affiliate, any Guarantee Obligation of Holdings or any of its Subsidiaries as to
which any Secured Party is a beneficiary or any other document made, delivered
or given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, amounts payable in connection with any such
Bank Products Agreement or a termination of any transaction entered into
pursuant to any such Hedging Agreement, fees, indemnities, costs, expenses or
otherwise (including all reasonable fees, expenses and disbursements of counsel
to the Administrative Agent or any other Secured Party that are required to be
paid by such Borrower pursuant to the terms of the Credit Agreement or any other
Loan Document). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (the “Excluded Borrower Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.
“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Subsection 3.1; provided that, for purposes of
Section 8, “Collateral” shall have the meaning assigned to such term in the
Credit Agreement.
“Collateral Account Bank”: any bank or an Affiliate thereof which at all times
is the Administrative Agent or a Lender or an Affiliate thereof, as selected by
the relevant Grantor and consented to in writing by the Administrative Agent
(such consent not to be unreasonably withheld or delayed).
“Collateral Agent”: as defined in the preamble hereto.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Administrative Agent (as the Collateral Agent’s agent, sub-agent or
designee) for the benefit of the Secured Parties.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States, any state

4



--------------------------------------------------------------------------------




or territory thereof or any political subdivision of any such state or
territory, in which any Grantor seeks damages arising out of torts committed
against it that would reasonably be expected to result in a damage award to it
exceeding $5,000,000.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
in effect from time to time, or any successor statute.
“Company”: as defined in the preamble hereto.
“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, and all rights of such Grantor thereunder, including (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.
“Copyright Licenses”: with respect to any Grantor, all material United States
written license agreements of such Grantor providing for the grant by or to such
Grantor of any right under any United States copyright of such Grantor, other
than agreements with any Person that is an Affiliate or a Subsidiary of the
Parent Borrower or such Grantor, including any material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5, and (i)
all renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including payments under all
licenses entered into in connection therewith, and damages and payments for past
or future infringements thereof and (iii) the right to sue or otherwise recover
for past, present and future infringements and misappropriations thereof.
“Credit Agreement”: as defined in the recitals hereto.
“demand”: as defined in Subsection 2.5.
“Deposit Account”: any “deposit account” as such term is defined in the Code (as
in effect on the date hereof), now or hereafter maintained by any Grantor, and,
in any event, shall include all Blocked Accounts, DDAs and Concentration
Accounts.
“Engine Warranties”: manufacturer warranties in relation to an Engine.
“Excluded Assets”: as defined in Subsection 3.3.

5



--------------------------------------------------------------------------------




“Excluded Loan Party Obligation”: as defined in the definition of “Guarantor
Obligations” in this Subsection 1.1.
“Federal District Court”: as defined in Subsection 9.12.
“Filings”: as defined in Subsection 4.2.2.
“Financing Statements”: as defined in Subsection 4.2.2.
“first priority”: as defined in the Credit Agreement.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States or any state thereof.
“Granting Parties”: as defined in the recitals hereto.
“Grantor”: each Borrower (with respect to the Collateral and any other
Helicopter Equipment held by such Borrower), and any other Subsidiary of the
Parent Borrower (with respect to the Collateral and any other Helicopter
Equipment held by such Subsidiary), that becomes a party hereto from time to
time after the date hereof.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations and liabilities of such Guarantor that may arise
under or in connection with this Agreement or any other Loan Document to which
such Guarantor is a party, any Hedging Agreement entered into with any Hedging
Affiliate, any Bank Products Agreement entered into with any Bank Products
Affiliate, any Guarantee Obligation of Holdings or any of its Subsidiaries as to
which any Secured Party is a beneficiary, or any other document made, delivered
or given in connection therewith, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all reasonable fees and disbursements of counsel to the
Administrative Agent or to any other Secured Party that are required to be paid
by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or that would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (together with the Excluded Borrower Obligation,
the “Excluded Loan Party Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act (or the analogous term or

6



--------------------------------------------------------------------------------




section in any amended or successor statute) is or becomes illegal, the
Guarantor Obligations of such Guarantor shall not include any such Excluded Loan
Party Obligation.
“Guarantors”: the collective reference to each Granting Party, other than the
Borrowers.
“Hedging Affiliate: any Person who (a) has entered into a Hedging Agreement with
any Grantor with the obligations of such Grantor thereunder being secured by one
or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of an Agent
or a Lender on the date hereof or at the time of entry into such Hedging
Agreement, or was an Agent or Lender at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Parent Borrower
in accordance with Subsection 8.4.
“Helicopter Mortgage”: a mortgage, pledge or other security agreement to be
granted in favor of the Collateral Agent for the benefit of the Secured Parties
in respect of a Helicopter.
“Holdings”: as defined in the preamble hereto.
“indemnified liabilities”: as defined in Subsection 9.4.
“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.
“Insurance Provider”: with respect to any Insurance, the broker or underwriters
of such Insurance.
“Insurances”: any policies of insurance relating to a Helicopter.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any of the Parent Borrower’s Restricted
Subsidiaries.
“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including all Inventory (as defined in the Credit Agreement) of
such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than any Capital Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Securities.
“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock together with any successors to such companies.

7



--------------------------------------------------------------------------------




“judgment currency”: as defined in Subsection 9.17.
“Lease”: a lease of a Helicopter entered into by a Grantor as lessor.
“Lender”: as defined in the preamble hereto.
“Local Filings”: registrations, filings and recordings with an appropriate
governmental office, body or registry, as may reasonably be necessary to create
or perfect the security interests (or other Liens) granted, or required to be
granted, under this Agreement (to the extent the Collateral Agent determines, in
its reasonable discretion, that such action is required to ensure the perfection
or the enforceability of such security interest or other Lien against third
parties), in each case in accordance with the Agreed Security Principles.
“Local Law Security Documents”: such documents and instruments as may reasonably
be necessary to create or perfect the security interests (or other Liens)
granted, or required to be granted, to the Collateral Agent and the Secured
Parties under this Agreement under applicable local laws, which may include
pledges or other security agreements and other documents required to be
delivered to make any Local Filing, provided such documents and instruments
comply with the Agreed Security Principles.
“Modification Contract”: a contract for the modification, configuration or
outfitting of a Green Helicopter that has been delivered to a Grantor.
“Modification Contract Counterparty”: with respect to any Modification Contract
to which a Grantor is a party, such Grantor’s counterparty under such
Modification Contract.
“New York Courts”: as defined in Subsection 9.12.
“New York Supreme Court”: as defined in Subsection 9.12.
“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns and
transferees.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.
“Ordinary Course Transferees”: as defined in Subsection 4.2.2.
“original currency”: as defined in Subsection 9.17.
“Parent Borrower”: as defined in the preamble hereto.
“Parent Guarantor”: as defined in the preamble hereto.
“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any

8



--------------------------------------------------------------------------------




Person that is an Affiliate or a Subsidiary of the Parent Borrower or such
Grantor, including the material license agreements listed on Schedule 5,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5, and including (i) all inventions
and improvements described and claimed therein, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof), and (iv) all
other rights corresponding thereto in the United States and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor other than Holdings, the Pledged
Securities, and as to Holdings, the Pledged Stock, in all cases now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.
“Pledged Notes”: with respect to any Pledgor other than Holdings, all
Intercompany Notes at any time issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Stock”: with respect to any Pledgor other than Holdings, the shares of
Capital Stock listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Pledgor required to be
pledged by such Pledgor pursuant to Subsection 5.5, as well as any other shares,
stock, unit or similar certificates, options or rights of any nature whatsoever
in respect of any Capital Stock of any Issuer that may be issued or granted to,
or held by, such Pledgor while this Agreement is in effect, and, with respect to
Holdings, the shares of Capital Stock of the Parent Borrower, as well as any
other shares, stock, unit or similar certificates options or rights of any
nature whatsoever in respect of the Capital Stock of the Parent Borrower that
may be issued or granted to, or held by, Holdings while this Agreement is in
effect, in each case, unless and until such time as the respective pledge of
such Capital Stock under this Agreement is released in accordance with the terms
hereof and of the Credit Agreement; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) any capital stock of any Subsidiary that is not a Loan Party, or of any
joint venture, in each case that is prohibited (for so long as such restriction
or any replacement or renewal thereof is in effect) by any applicable
Contractual Obligation or Requirement of Law from being pledged to secure the
Obligations or that would require governmental (including regulatory) consent,
approval, license or authorization to be pledged unless such consent, approval,
license or authorization has been received, (ii) any Capital Stock of any
Captive Insurance Subsidiary, (iii) any Capital Stock of any Excluded Subsidiary
(other than, but without limiting clause (i) above, a

9



--------------------------------------------------------------------------------




Subsidiary described in clauses (b) or (d) of the definition of “Excluded
Subsidiary”) and (iv) without duplication, any Excluded Assets.
“Pledgor”: Holdings (solely with respect to the Pledged Stock held by Holdings
in the Parent Borrower), each Borrower (with respect to Pledged Securities held
by the applicable Borrower and all other Pledged Collateral of such Borrower)
and each Subsidiary Guarantor (with respect to Pledged Securities held by the
applicable Subsidiary Guarantor and all other Pledged Collateral of such
Subsidiary Guarantor).
“Primary Collateral”: the Collateral Proceeds Account, the Core Concentration
Account, DDAs and Concentration Accounts (in each case, other than Excluded
Accounts), all Insurances, all Warranties, all Modification Contracts and
Capital Stock required to be pledged in favor of the Collateral Agent (or the
Administrative Agent as the Collateral Agent’s agent, sub-agent or designee) for
the benefit of the Secured Parties under the terms of this Agreement.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.
“Restrictive Agreements”: as defined in Subsection 3.3(a).
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.
“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.
“Specified Assets”: as defined in Subsection 4.2.2.
“Third Party Lease”: in respect of a Helicopter owned by a Grantor, a lease
entered into by such Grantor, as lessor, with any person other than an Affiliate
of such Grantor, as lessee.
“Third Party Lessee”: in respect to any Third Party Lease, the lessee under such
Third Party Lease.
“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Parent Borrower or such Grantor, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

10



--------------------------------------------------------------------------------




“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, including (i) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including the material license agreements listed on
Schedule 5, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including each registration and application identified in
Schedule 5, and including (i) the right to sue or otherwise recover for any and
all past, present and future infringements or dilutions thereof, (ii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (iii) all other rights corresponding thereto and all
other rights of any kind whatsoever of such Grantor accruing thereunder or
pertaining thereto in the United States, together in each case with the goodwill
of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.
“Unassociated Engine”: any Engine not currently installed upon, or associated
with, a Helicopter.
“Unassociated Part”: any Part not currently installed upon, or associated with,
a Helicopter or Engine.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles (other than Helicopters) covered by a certificate of title
law of any state and all tires and other appurtenances to any of the foregoing.

11



--------------------------------------------------------------------------------




“Warranties”: Airframe Warranties or Engines Warranties or both, as the context
may require.
“Warranty Counterparty”: in respect to any Warranties, the Person who has
granted such Warranties.
1.2    Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral, Pledged
Collateral, Security Collateral or Primary Collateral, or any part thereof, when
used in relation to a Granting Party shall refer to such Granting Party’s
Collateral, Pledged Collateral, Security Collateral or Primary Collateral or the
relevant part thereof.
(d)    All references in this Agreement to any of the property described in the
definition of the term “Collateral”, “Pledged Collateral”, “Security Collateral”
or “Primary Collateral”, or to any Proceeds thereof, shall be deemed to be
references thereto only to the extent the same constitute Collateral or Pledged
Collateral or Security Collateral or Primary Collateral, respectively.
SECTION 2    

Guarantee
2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by each Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of such Borrower owed to
the Secured Parties.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

12



--------------------------------------------------------------------------------




(c)    Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement any of the Borrowers may be free from any Borrower Obligations,
(ii) as to any Guarantor, the sale or other disposition of all of the Capital
Stock of such Guarantor (to a Person other than the Borrowers or a Subsidiary
Guarantor), or any other transaction or occurrence as a result of which a
Subsidiary Guarantor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case that is permitted under the Credit Agreement and (iii) as
to any Guarantor, such Guarantor becoming an Excluded Subsidiary.
(e)    No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of each
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans and all other Borrower Obligations then due and owing, are paid in
full in cash, (ii) as to any Guarantor, a sale or other disposition of all of
the Capital Stock of such Guarantor (other than to a Borrower or a Subsidiary
Guarantor), or any other transaction or occurrence as a result of which a
Subsidiary Guarantor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case, that is permitted under the Credit Agreement and (iii)
as to any Guarantor, such Guarantor becoming an Excluded Subsidiary.
(f)    Notwithstanding anything herein or in any other Loan Document to the
contrary, including Subsection 2.6 hereof, (i) the obligations of Holdings under
this Agreement, including in respect of its Guarantor Obligations, are expressly
limited recourse obligations of Holdings, and such obligations shall be payable
solely from, limited to, and shall in no event exceed, Holdings’ Pledged
Collateral, and (ii) upon the collection, sale or disposition of, or other
realization upon, Holdings’ Pledged Collateral by or on behalf of the Collateral
Agent or any Secured Party, whether pursuant to Section 6 of this Agreement or
otherwise, the obligations of Holdings under this Agreement, including in
respect of its Guarantor Obligations, shall be irrevocably and indefeasibly
terminated and shall not be subject to reinstatement under any circumstance.

13



--------------------------------------------------------------------------------




2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share (based, to
the maximum extent permitted by law, on the respective Adjusted Net Worths of
the Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full in cash and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full in cash or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be held as collateral security for all of the Borrower
Obligations (whether matured or unmatured) guaranteed by such Guarantor and/or
then or at any time thereafter may be applied against any Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
2.4    Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent

14



--------------------------------------------------------------------------------




or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.
2.5    Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; each of the Borrower Obligations,
and any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between any of the Borrowers and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the other Guarantors with respect to any
of the Borrower Obligations. Each Guarantor understands and agrees, to the
extent permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any claim alleging breach of
a contractual provision of any of the Loan Documents) that it may have arising
out of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
Borrowers against the Collateral Agent, the Administrative Agent or any other
Secured Party, (c) any change in the time, place, manner or place of payment,
amendment, or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking, or release of Security Collateral or Primary Collateral,
(e) any change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral or Primary Collateral to any of the
Obligations, (g) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction

15



--------------------------------------------------------------------------------




or any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction, (iii) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives any Borrower of any assets or their use, or
of the ability to operate its business or a material part thereof, or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (i), (ii) or (iii) above (in each of
the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Borrower Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) or any existence of or
reliance on any representation by the Secured Parties that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Collateral Agent, the Administrative Agent and any
other Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
any of the Borrowers, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
Guarantor hereunder or any right of offset with respect thereto, and any failure
by the Collateral Agent, the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any of the Borrowers, any other Guarantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent, the Administrative Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
2.6    Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim, in Dollars
(or in the case of any amount required to be paid in any other currency pursuant
to the requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Administrative Agent’s
office specified in Subsection 11.2 of the Credit Agreement or such other

16



--------------------------------------------------------------------------------




address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Subsection 11.2 of the Credit
Agreement.
SECTION 3    

Grant of Security Interest
3.1    Grant. Each Grantor hereby grants, subject to existing licenses to use
the Copyrights, Patents, Trademarks and Trade Secrets granted by such Grantor in
the ordinary course of business, to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Collateral of such Grantor,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, except as provided in Subsection 3.3. The term
“Collateral”, as to any Grantor, means the following property (wherever located)
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, except as provided in Subsection 3.3:
(a)    all Accounts;
(b)    all Money (including all cash);
(c)    all Cash Equivalents;
(d)    all Chattel Paper;
(e)    all Contracts;
(f)    all Deposit Accounts;
(g)    all Documents;
(h)    all Equipment and Goods;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property;
(n)    all Letter-of-Credit Rights;
(o)    all Fixtures;
(p)    all Supporting Obligations;

17



--------------------------------------------------------------------------------




(q)    all Commercial Tort Claims constituting Commercial Tort Actions described
in Schedule 6 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Subsection 5.2.12);
(r)    all books and records relating to the foregoing;
(s)    the Collateral Proceeds Account;
(t)    to the extent not otherwise included, and for the avoidance of doubt, all
Primary Collateral; and
(u)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.
3.2    Pledged Collateral. Each Pledgor hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, including any Proceeds thereof, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such Pledgor,
except as provided in Subsection 3.3.
3.3    Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement in any right, title or interest of any Granting Party
under or in, and “Collateral”, “Pledged Collateral” and “Security Collateral”
shall not include the following (collectively, the “Excluded Assets”):
(a)    any Instruments, Contracts, Chattel Paper, General Intangibles, Goods,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
a Subsidiary of Holdings, or an Affiliate of any of the foregoing (collectively,
“Restrictive Agreements”) that would otherwise be included in the Security
Collateral (and such Restrictive Agreements shall not be deemed to constitute a
part of the Security Collateral) for so long as, and to the extent that, the
granting of such a security interest pursuant hereto would result in a breach,
default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the Code and any other applicable law, the granting
of security interests therein can be made without resulting in a breach, default
or termination of such Restrictive Agreements);
(b)    any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in Subsection 8.14(d) or 8.14(e)
(with respect to a Lien described in Subsection

18



--------------------------------------------------------------------------------




8.14(d)) of the Credit Agreement (but in each case only for so long as such
Liens are in place) or (y) is subject to any Lien described in Subsection
8.14(q) of the Credit Agreement (but in each case only for so long as such Liens
are in place), and, in the case of such other property, such other property
consists solely of (i) cash, Cash Equivalents or Temporary Cash Investments,
together with proceeds, dividends and distributions in respect thereof, (ii) any
assets relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of subclauses (i) through (iii) of this
subclause (y);
(c)    any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction permitted under Subsection 8.5
of the Credit Agreement, or (B) is subject to any Liens permitted under
Subsection 8.14 of the Credit Agreement which relates to property subject to any
such Sale and Leaseback Transaction or general intangibles related thereto (but
only for so long as such Liens are in place), provided that, notwithstanding the
foregoing, a security interest of the Collateral Agent shall attach to any
money, securities or other consideration received by any Grantor as
consideration for the sale or other disposition of such property as and to the
extent such consideration would otherwise constitute Security Collateral;
(d)    Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;
(e)    any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the Parent Borrower or any of
its Subsidiaries in the nature of a security deposit with respect to obligations
for the benefit of the Parent Borrower or any of its Subsidiaries, which must be
held for or returned to the applicable counterparty under applicable law or
pursuant to Contractual Obligations;
(f)    any interest in leased real property (including Fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);
(g)    any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than the Dollar
Equivalent of $5,000,000 individually;
(h)    any Vehicles and any assets subject to a certificate of title;
(i)    Letter-of-Credit Rights individually with a value of less than $5,000,000
(other than Letter-of-Credit Rights (i) to the extent such Letter-of-Credit
Rights are Supporting Obligations in respect of Collateral and (ii) in which a
security interest is

19



--------------------------------------------------------------------------------




automatically perfected by filings under the Code; provided that,
notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Parent Borrower nor any Grantor will be required to confer
perfection by control over any such Letter-of-Credit Rights) and Commercial Tort
Claims individually with a value of less than $5,000,000;
(j)    assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holdings or any of
its Subsidiaries as reasonably determined in writing by the Parent Borrower, the
Administrative Agent and the Collateral Agent, that are excessive in view of the
benefits that would be obtained by the Secured Parties;
(k)    those assets (including Modification Contracts but excluding all other
Primary Collateral) over which the granting of security interests in such assets
would be prohibited by a contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and licenses)
(in each case, after giving effect to the applicable anti-assignment provisions
of the Code, other than proceeds and receivables thereof to the extent that
their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions for so long as such prohibitions are in effect), or to the
extent that such security interests would result in material adverse tax
consequences to the Parent Borrower or any one or more of its Subsidiaries as
reasonably determined in writing by the Parent Borrower and notified in writing
to the Collateral Agent and the Administrative Agent (it being understood that
the Lenders shall not require the Parent Borrower or any of its subsidiaries to
enter into any security agreements or pledge agreements governed by foreign law,
except in relation to any Primary Collateral in accordance with Subsection
5.2.5(c));
(l)    any assets specifically requiring perfection through control agreements
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), other than (i) any assets in which a security interest is
automatically perfected by filings under the Code, (ii) Pledged Stock,
(iii) DDAs, Concentration Accounts, the Core Concentration Account and Blocked
Accounts (in each case only to the extent required pursuant to Subsection 4.16
of the Credit Agreement), and (iv) the Collateral Proceeds Account (to the
extent required pursuant to this Agreement);
(m)    Foreign Intellectual Property;
(n)    any vessels or rolling stock or any Equipment or other assets
constituting a part thereof;
(o)    any Helicopter Equipment other than Unassociated Engines and Unassociated
Parts;
(p)    any Lease;

20



--------------------------------------------------------------------------------




(q)    any Capital Stock and other securities of a Subsidiary of the Parent
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of the holders of securities
results in any Parent Entity, the Parent Guarantor or any of the Parent
Guarantor’s Restricted Subsidiaries being required to file separate financial
statements of such Subsidiary with the SEC (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement;
(r)    any assets or property of Holdings, other than the Pledged Stock of the
Parent Borrower; and
(s)    any Goods in which a security interest is not perfected by filing a
financing statement in the applicable Grantor’s jurisdiction of organization.
3.4    Intercreditor Relations. The Collateral Agent acknowledges and agrees
that the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Additional Agent shall be determined solely
pursuant to any applicable Intercreditor Agreement, and not by priority as a
matter of law or otherwise. Notwithstanding anything herein to the contrary, the
Liens and security interests granted to the Collateral Agent pursuant to this
Agreement and any other Security Document and the exercise of any right or
remedy by the Collateral Agent or the Administrative Agent under this Agreement
and any other Security Document are subject to the provisions of any applicable
Intercreditor Agreements. In the event of any conflict between the terms of any
applicable Intercreditor Agreement and this Agreement or any other Security
Document, the terms of such applicable Intercreditor Agreement shall govern and
control as among the Collateral Agent and the Administrative Agent and any
Additional Agent. In the event of any such conflict, each Granting Party may act
(or omit to act) in accordance with such applicable Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations under this
Agreement or any other Security Document by reason of doing so.
SECTION 4    

Representations and Warranties
4.1    Representations and Warranties of Each Guarantor. To induce the
Collateral Agent, and the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent, the Administrative Agent and each other
Secured Party that the representations and warranties set forth in Section 5 of
the Credit Agreement as they relate to such Guarantor or to the Loan Documents
to which such Guarantor is a party, each of which representations and warranties
is hereby incorporated herein by reference, are true and correct in all material
respects, and the Collateral Agent, the Administrative Agent and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Parent Borrower’s knowledge shall, for
the purposes of this Subsection 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

21



--------------------------------------------------------------------------------




4.2    Representations and Warranties of Each Grantor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Collateral Agent, the Administrative Agent and each other Secured Party
that, in each case after giving effect to the Transactions:
4.2.1        Title; No Other Liens. Except for the security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including Subsection 8.14 thereof), such Grantor owns each
item of such Grantor’s Collateral free and clear of any and all Liens. As of the
Closing Date, except as set forth on Schedule 3, to the knowledge of such
Grantor, no currently effective financing statement or other similar public
notice with respect to any Lien securing Indebtedness on all or any part of such
Grantor’s Collateral is on file or of record in any public office in the United
States, any state, territory or dependency thereof or the District of Columbia
except, in each case, such as have been filed in favor of the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement or as are
permitted by the Credit Agreement (including Subsection 8.14 thereof) or any
other Loan Document or for which termination statements will be delivered on the
Closing Date.
4.2.2        Perfected First Priority Liens. (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(b)    Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents upon the earlier of such Filing or the delivery to and
continuing possession by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement of all Deposit Accounts, all Blocked Accounts, the
Collateral Proceeds Account, all Electronic Chattel Paper and all
Letter-of-Credit Rights a security interest in which is perfected by “control”
(in the case of Deposit Accounts and Blocked Accounts to the extent required
under Subsection 4.16 of the Credit Agreement) and in the case of Commercial
Tort Actions (other than such Commercial Tort Actions listed on Schedule 6 on
the date of this Agreement), upon the taking of the actions required by

22



--------------------------------------------------------------------------------




Subsection 5.2.12, the Liens created pursuant to this Agreement will constitute
valid Liens on and (to the extent provided herein and therein) perfected
security interests in such Grantor’s Collateral in favor of the Collateral Agent
for the benefit of the Secured Parties, and will be prior to all other Liens of
all other Persons securing Indebtedness, in each case other than Liens permitted
by the Credit Agreement (including Permitted Liens) (and subject to any
applicable Intercreditor Agreement), and enforceable as such as against all
other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Collateral
Agent, the Administrative Agent, the applicable Collateral Representative or any
Additional Agent (in accordance with any applicable Intercreditor Agreement) or
the recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. As used in this Subsection 4.2.2(b), the following terms shall have the
following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short-form notice thereof with respect
to Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.
“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.
“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.
“Specified Assets”: the following property and assets of such Grantor:
(1)    Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction or by the filing and acceptance of this Agreement or a short-form
notice thereof in the United States Patent and Trademark Office or (b) such
Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Parent
Borrower and its Subsidiaries taken as a whole;

23



--------------------------------------------------------------------------------




(2)    Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of this Agreement or a short-form notice
thereof in in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;
(3)    Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States,
any state, territory or dependency thereof or the District of Columbia;
(4)    goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;
(5)    Fixtures, Vehicles, any other assets subject to certificates of title and
Money; and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction);
(6)    Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or to a Blocked Account;
(7)    uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction);
(8)    Contracts, Accounts or receivables subject to the Assignment of Claims
Act; and
(9)    Engines and Unassociated Parts.
4.2.3    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.
4.2.4    [Reserved].
4.2.5    [Reserved].
4.2.6    Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and

24



--------------------------------------------------------------------------------




material Patent Licenses for registered Patents but excluding licenses to
commercially available “off-the-shelf” software) owned by such Grantor in its
own name as of the date hereof, in each case, that is solely United States
Intellectual Property.
4.2.7    Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit Rights
not constituting Excluded Assets owned by any Grantor on the date hereof.
4.3    Representations and Warranties of Each Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Pledgor hereby represents and warrants
to the Collateral Agent and each other Secured Party that:
4.3.1    Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute all the issued and outstanding
shares of all classes of the Capital Stock of such Subsidiary owned by such
Pledgor.
4.3.2    [Reserved].
4.3.3    Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement (including
Permitted Liens).
4.3.4    Upon the delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of the certificates evidencing the Pledged
Securities held by such Pledgor together with executed undated stock powers or
other instruments of transfer, the security interest created by this Agreement
in such Pledged Securities constituting certificated securities, assuming the
continuing possession of such Pledged Securities by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the Code,
in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
4.3.5    Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the earlier of (x) (to the extent a
security interest in uncertificated securities may be perfected by the filing of
a financing statement) the filing of the Financing Statements or of financing
statements delivered pursuant to Subsection 5.5.3 in the

25



--------------------------------------------------------------------------------




relevant jurisdiction and (y) the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent (or their respective agents appointed for
purposes of perfection), as applicable, in accordance with any applicable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and any Additional Agent) security interest in such Pledged Securities
constituting uncertificated securities to the extent provided in and governed by
the Code, enforceable in accordance with its terms against all creditors of such
Pledgor and any persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the Code, in each case
subject to Liens permitted by the Credit Agreement (including Permitted Liens)
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
SECTION 5    

Covenants
5.1    Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Administrative Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the date upon which the
Loans and all other Obligations then due and owing, shall have been paid in full
in cash and the Commitments shall have terminated, (ii) as to any Guarantor, a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to the Borrowers or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the
Credit Agreement or (iii) as to any Guarantor, such Guarantor becoming an
Excluded Subsidiary, such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Restricted Subsidiaries.
5.2    Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans
and all other Obligations then due and owing shall have been paid in full in
cash and the Commitments shall have terminated, (ii) as to any Grantor, a sale
or other disposition of all the Capital Stock of such Grantor (other than to the
Borrowers or a Subsidiary Guarantor), or any other transaction or occurrence as
a result of which such Grantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case that is permitted under the Credit Agreement or
(iii) as to any Grantor, such Grantor becoming an Excluded Subsidiary:

26



--------------------------------------------------------------------------------




5.2.1    Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the Collateral Agent, the
applicable Collateral Representative, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such Grantor shall not permit any other Person to possess any
such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by any applicable Intercreditor Agreement.
5.2.2    [Reserved].
5.2.3    Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon such
Grantor’s Collateral or in respect of income or profits therefrom, as well as
all material claims of any kind (including material claims for labor, materials
and supplies) against or with respect to such Grantor’s Collateral, except that
no such tax, assessment, charge, levy or claim need be paid, discharged or
satisfied if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and except to
the extent that the failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
5.2.4    Helicopter Mortgages and Perfection of Security Interests in Primary
Collateral Agreements. (a) Such Grantor will (i) execute and deliver to the
Collateral Agent a Helicopter Mortgage (x) upon the date of this Agreement or,
if later, upon the date of the Supplemental Agreement executed and delivered by
such Grantor, in respect of each Helicopter then owned by such Grantor and (y)
promptly following any subsequent acquisition of any Helicopter by such Grantor,
in respect of such acquired Helicopter, each in a form and substance reasonably
acceptable to the Collateral Agent and (ii) make such filings and take such
other actions in the relevant jurisdictions as the Collateral Agent may
reasonably require with regards to perfection of the security interest created
by such Helicopter Mortgage, each in accordance with the Agreed Security
Principles.
(b)    Such Grantor will (i) upon the date of this Agreement or, if later, upon
the date of the Supplemental Agreement executed and delivered by such Grantor,
in respect of any then current Insurances in relation to any Helicopter owned by
such Grantor and (ii) upon

27



--------------------------------------------------------------------------------




the subsequent issuance of any Insurances in relation to a Helicopter owned by
such Grantor (x) provide the Collateral Agent with details of such Insurances,
(y) sign and deliver to each relevant Insurance Provider a notice (in the form
set out in Annex 5) of the security interest in such Insurances created pursuant
to this Agreement and use its reasonable efforts to obtain an acknowledgement
(in the form set out in Annex 5) of such notice or otherwise have this Guarantee
and Collateral Agreement listed as a “contract” under and for the purposes of
such Insurances and (z) make such filings and take such other actions in the
relevant jurisdictions as the Collateral Agent may reasonably require with
regards to perfection of the security interest created in such Insurances by
this Agreement, each in accordance with the Agreed Security Principles.
(c)    Such Grantor will (i) upon the date of this Agreement or, if later, upon
the date of the Supplemental Agreement executed and delivered by such Grantor,
in respect of any Warranties then outstanding in respect of any Airframe or
Engine then owned by such Grantor and (ii) in respect of, and promptly following
such Grantor’s acquisition of, an Airframe or Engine subsequently acquired by
such Grantor in respect of which there then remain any outstanding manufacturer
warranties (x) provide the Collateral Agent with details of any such outstanding
Warranties, (y) sign and deliver to the relevant Warranty Counterparty a notice
(in the form set out in Annex 6 or such other form as the Collateral Agent may
reasonably accept) of the security interest created in such Warranties pursuant
to this Agreement and use its reasonable efforts to obtain a signed
acknowledgement (in the form set out in Annex 6 or such other form as the
Collateral Agent may reasonably accept) of such notice and (z) make such filings
and take such other actions in the relevant jurisdictions as the Collateral
Agent may reasonably require with regards to perfection of the security interest
created in such Warranties by this Agreement, each in accordance with the Agreed
Security Principles.
(d)    Such Grantor will (i) upon the date of this Agreement or, if later, upon
the date of execution and delivery of a Supplemental Agreement by such Grantor,
in respect of any outstanding Modification Contract to which such Grantor is
then a party and (ii) in respect of, and promptly following such Grantor’s
execution of, any Modification Contract subsequently entered into by such
Grantor (x) provide the Collateral Agent with details of any such Modification
Contract, (y) use its reasonable efforts to obtain any consent necessary to
permit the creation of a security interest in such Modification Contract under
Subsection 3.1 of this Agreement and (z) to the extent such consents referred to
in clause (y) are not required or are otherwise obtained (A) sign and deliver to
the relevant Modification Contract Counterparty a notice (in the form set out in
Annex 7) of the security interest created by this Agreement and use its
reasonable efforts to obtain a signed acknowledgement (in the form set out in
Annex 7) of such notice and (B) make such filings and take such other actions in
the relevant jurisdictions as the Collateral Agent may reasonably require with
regards to perfection of the security interest created in such Modification
Contract by this Agreement, each in accordance with the Agreed Security
Principles.
5.2.5    Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall use commercially reasonable efforts to maintain the security
interest created by this Agreement in such Grantor’s Collateral as a perfected
security interest as and to the extent described in Subsection 4.2.2 and to
defend the security interest created by this Agreement in

28



--------------------------------------------------------------------------------




such Grantor’s Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof).
(b)    Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.
(c)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions (including, only in respect of any Primary Collateral,
Helicopter or Third Party Lease, the execution and delivery of Local Law
Security Documents and the making of Local Filings) as the Collateral Agent may
reasonably request in accordance with the Agreed Security Principles for the
purpose of obtaining or preserving the full benefits of this Agreement or any
Helicopter Mortgage and of the rights and powers granted by such Grantor under
such documents, including the filing of any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) as in effect from time
to time in any United States jurisdiction with respect to the security interests
created hereby; provided that, notwithstanding any other provision of this
Agreement or any other Loan Document, no Grantor will be required to (i) take
any action in any jurisdiction other than the United States, or required by the
laws of any such non-United States jurisdiction, or enter into any security
agreement or pledge agreement governed by the laws of any such non-United States
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States or to perfect any security
interests (or other Liens) in any Collateral not constituting Primary
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by Subsection 4.16 of the Credit
Agreement (it being understood that the perfection steps, including entry into
control agreements, with respect to any such accounts located outside the United
States will be taken in accordance with local law) and (B) in the case of
Security Collateral that constitutes Capital Stock or Pledged Notes in
certificated form, delivering such Capital Stock or Pledged Notes to the
Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or securities accounts)
(except, in each case (A) as required by Subsection 4.16 of the Credit Agreement
(it being understood that the perfection steps, including entry into control
agreements, with respect to any such accounts located outside the United States
will be taken in accordance with local law) and (B) to the extent consisting of
proceeds perfected by the filing of a financing statement under the Code or, in
the case of Pledged Stock, by being held by the Collateral Agent or an
Additional Agent as agent for the Collateral Agent), (iv) deliver landlord lien
waivers, estoppels or collateral access letters, (v) file any fixture filing
with respect to any security interest in Fixtures affixed to or attached to any
real property constituting Excluded Assets or (vi) make any registration, filing
or recording in respect of any security interests (or other Lien) in Engines or
Parts in any jurisdiction or with any registry or authority other than the
filing of a Financing Statement.

29



--------------------------------------------------------------------------------




(d)    The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
5.2.6    Changes in Name, Jurisdiction of Organization, etc. Such Grantor will
give prompt written notice to the Collateral Agent of any change in its name,
legal form or jurisdiction of organization (whether by merger or otherwise) (and
in any event within 30 days of such change); provided that, promptly thereafter
such Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor.
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.
5.2.7    Notices. Such Grantor will advise the Collateral Agent and the
Administrative Agent:
(a)    as soon as possible after a Responsible Officer of the Borrower
Representative knows thereof, in reasonable detail, of any Lien (other than
security interests created hereby or permitted by the Credit Agreement
(including Permitted Liens)) on any of such Grantor’s Primary Collateral which
would materially adversely affect the ability of the Collateral Agent and the
Administrative Agent to exercise any of its remedies hereunder;
(b)    as soon as possible after a Responsible Officer of the Borrower
Representative knows thereof, in reasonable detail, of the occurrence of any
other event which would reasonably be expected to have a material adverse effect
on the security interests in the Primary Collateral created hereby; and
(c)    as soon as possible after a Responsible Officer of the Borrower
Representative knows of, and in any event not less than 14 days prior to the (i)
intended acquisition of a Helicopter by such Grantor or (ii) the intended
registration or re-registration of a Helicopter owned by a Grantor with any
aircraft registry, and shall provide reasonable details of such intended
acquisition, registration or re-registration to the Collateral Agent.
5.2.8    Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections

30



--------------------------------------------------------------------------------




6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Subsection 6.3(c) or 6.7 with respect to
the Pledged Stock issued by it.
5.2.9    [Reserved].
5.2.10    Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records in all material
respects of its Collateral, including a record of all payments received and all
credits granted with respect to such Collateral.
5.2.11    Acquisition of Intellectual Property. Concurrently with the delivery
of the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the Borrower Representative will notify the Collateral Agent of any
acquisition by the Grantor of (i) any registration of any material United States
Copyright, Patent or Trademark or (ii) any exclusive rights under a material
United States Copyright License, Patent License or Trademark License
constituting Collateral, and each applicable Grantor shall take such actions as
may be reasonably requested by the Collateral Agent (but only to the extent such
actions are within such Grantor’s control) to perfect the security interest
granted to the Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral, by (x) the execution and delivery of an
amendment or supplement to this Agreement (or amendments to any such agreement
previously executed or delivered by such Grantor) and/or (y) the making of
appropriate filings (I) of financing statements under the Uniform Commercial
Code as in effect from time to time in any applicable jurisdiction and/or (II)
in the United States Patent and Trademark Office, or with respect to Copyrights
and Copyright Licenses, the United States Copyright Office).
5.2.12    Commercial Tort Actions. All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 6. If any Grantor shall at any time after the
date of this Agreement acquire a Commercial Tort Action, such Grantor shall
promptly notify the Collateral Agent thereof in a writing signed by such Grantor
and describing the details thereof and shall grant to the Collateral Agent in
such writing a security interest therein and in the proceeds thereof, all upon
and subject to the terms of this Agreement.
5.2.13    Deposit Accounts; Etc. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of Subsection 4.16 of the Credit
Agreement is caused by the failure to take such action or to refrain from taking
such action by such Grantor or any of its Subsidiaries.
5.2.14    Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees

31



--------------------------------------------------------------------------------




of such Trademarks use such consistent standards of quality, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.
5.2.15    Protection of Intellectual Property. Subject to and except as
permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of such Grantor may
lapse, expire, or become abandoned, or unenforceable, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.
5.2.16    Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting Security Collateral, such Grantor
shall use its commercially reasonable efforts to promptly obtain the consent of
the issuer thereof and any nominated person thereon to the assignment of the
proceeds of the related letter of credit in accordance with Section 5-114(c) of
the Code.
5.2.17    Local Law Legal Opinions. Each Grantor will, upon (i) delivery of a
Helicopter Mortgage pursuant to Subsection 5.2.4(a), unless notified by the
Collateral Agent that the same shall not be required; and (ii) delivery of Local
Law Security Document pursuant to Subsection 5.2.5, if the Collateral Agent has
notified the Grantor that the same shall be required, procure that a legal
opinion in a form and substance reasonably satisfactory to the Collateral Agent
is delivered to the Collateral Agent on behalf of itself and each other Secured
Party in respect of matters pertaining to the laws governing such document and
laws of the jurisdiction in which the Grantor is organized.
5.3    Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the Loans and all other
Obligations then due and owing shall have been paid in full in cash and the
Commitments shall have terminated, (ii) as to any Pledgor, a sale or other
disposition of all the Capital Stock of such Pledgor (other than to a Borrower
or a Subsidiary Guarantor), or any other transaction or occurrence as a result
of which such Pledgor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case that is permitted under the Credit Agreement or (iii) as
to any Pledgor, such Pledgor becoming an Excluded Subsidiary:
5.3.1    Additional Shares. If such Pledgor shall, as a result of its ownership
of its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including any stock certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), stock
option or similar rights in respect of the Capital Stock of any Issuer, whether
in addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Collateral Agent and the other Secured
Parties, hold the same in trust for the Collateral Agent and the other Secured
Parties and deliver the same forthwith to the Collateral Agent (who will hold
the same on behalf of the Secured Parties), the applicable Collateral
Representative, or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, in the exact form received, duly indorsed by
such Pledgor to the Collateral Agent, the applicable

32



--------------------------------------------------------------------------------




Collateral Representative, or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, the applicable Collateral
Representative, or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, subject to the terms hereof, as additional
collateral security for the Obligations (subject to Subsection 3.3). If an Event
of Default shall have occurred and be continuing, any sums paid upon or in
respect of the Pledged Stock upon the liquidation or dissolution of any Issuer
(except any liquidation or dissolution of any Subsidiary of the Parent Borrower
in accordance with the Credit Agreement) shall be paid over to the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement to be held
by the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
to be held by the Collateral Agent, the applicable Collateral Representative, or
any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by the
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Pledgor, as additional collateral security for the
Obligations. In the case of any conflict or inconsistency between the provisions
of this Subsection 5.3.1 and the provisions of any Local Law Security Document
in respect of Pledged Stock, the provisions of such Local Law Security Document
shall control.
5.3.2    [Reserved].
5.3.3    Pledged Notes. (a) Each Pledgor party hereto as of the date of this
Agreement shall deliver to the Collateral Agent all Pledged Notes then held by
such Granting Party, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, within 90 days following the date of
this Agreement, plus any extensions granted by the Collateral Agent in its sole
discretion.
(b)    Each Pledgor that becomes a party hereto after the Closing Date pursuant
to Subsection 9.15 shall deliver to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, all Pledged Notes then held by such
Pledgor, endorsed in blank or, at the request of the Collateral

33



--------------------------------------------------------------------------------




Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement.
Furthermore, within 10 Business Days (or such longer period as may be agreed by
the Collateral Agent in its sole discretion) after any Pledgor obtains a Pledged
Note, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
endorsed in blank or, at the request of the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed to the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement.
5.3.4    Maintenance of Security Interest. (a) Such Pledgor shall use
commercially reasonable efforts to defend the security interest created by this
Agreement in such Pledgor’s Pledged Collateral against the claims and demands of
all Persons whomsoever. At any time and from time to time, upon the written
request of the Collateral Agent and at the sole expense of such Pledgor, such
Pledgor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted by such Pledgor; provided,
that notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Parent Borrower nor any other Pledgor will be required to
(i) take any action in any jurisdiction other than the United States, or
required by the laws of any such non-United States jurisdiction or enter into
any security agreement or pledge agreement governed by the laws of any such
non-United States jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States or to
perfect any security interests (or other Liens) in any Collateral not
constituting Primary Collateral, (ii) deliver control agreements with respect
to, or confer perfection by “control” over, any deposit accounts, bank or
securities account or other Collateral, except (A) as required by Subsection
4.16 of the Credit Agreement (it being understood that the perfection steps,
including entry into control agreements, with respect to any such accounts
located outside the United States will be taken in accordance with local law)
and (B) in the case of Security Collateral that constitutes Capital Stock or
Pledged Notes in certificated form, delivering such Capital Stock or Pledged
Notes to the Collateral Agent (or another Person as required under any
applicable Intercreditor Agreement), (iii) take any action in order to perfect
any security interests in any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts or securities
accounts) constituting Excluded Assets (except, in each case, to the extent
consisting of proceeds perfected by the filing of a financing statement under
the Code or, in the case of Pledged Stock, by being held by the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.
(b)    The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be

34



--------------------------------------------------------------------------------




accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or any other
Security Documents.
5.4    Covenants of Holdings. Holdings covenants and agrees with the Collateral
Agent and the other Secured Parties that, from and after the date of this
Agreement until the Loans and all other Obligations then due and owing shall
have been paid in full in cash and the Commitments shall have terminated,
Holdings shall not conduct, transact or otherwise engage, or commit to conduct,
transact or otherwise engage, in any business or operations other than (i)
transactions contemplated by the Loan Documents or the provision of
administrative, legal, accounting and management services to, or on behalf of,
any of its Subsidiaries, (ii) the acquisition and ownership of the Capital Stock
of any of its Subsidiaries and the exercise of rights and performance of
obligations in connection therewith, (iii) the entry into, and exercise of
rights and performance of obligations in respect of (A) any Transaction
Agreement, any Loan Document and any applicable Intercreditor Agreement, as any
such agreements may be amended, supplemented, waived or otherwise modified from
time to time, or replaced, renewed or extended from time to time in a manner not
materially adverse to the Lenders, and any guarantee of Indebtedness or other
obligations of any of its Subsidiaries permitted pursuant to the Loan Documents,
in each case as amended, supplemented waived or otherwise modified from time to
time, and any refinancings, refundings, renewals or extensions thereof, (B)
contracts and agreements with officers, directors, employees and consultants of
it or any Subsidiary thereof relating to their employment or directorships
(including providing indemnifications to such Persons), (C) insurance policies
and related contracts and agreements, and (D) equity subscription agreements,
registration rights agreements, voting and other stockholder agreements,
engagement letters, underwriting agreements and other agreements in respect of
its equity securities or any offering, issuance or sale thereof, including but
not limited to in respect of the Management Subscription Agreements, (iv) the
offering, issuance, sale and repurchase or redemption of, and dividends or
distributions on its equity securities, (v) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vi) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (vii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (viii) the performance of
obligations under and compliance with its certificate of incorporation or other
applicable charter document and by-laws, memorandum and articles of association
or other applicable operating document, or any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit, including as a result of or
in connection with the activities of its Subsidiaries, (ix) the incurrence and
payment of its operating and business expenses and any taxes for which it may be
liable and the completion and filing of required tax returns, (x) the payment of
dividends and distributions (A) pursuant to any Tax Sharing Agreement or a
similar agreement with any Parent Entity and (B) to pay or permit any Parent
Entity to pay any Parent Entity Expenses or any Related Taxes, (xi) making loans
to or other Investments in, or incurrence of Indebtedness from, its Subsidiaries
as and to the extent not prohibited by the Credit Agreement, (xii) the merger,
consolidation or amalgamation into any Parent Entity; provided that if Holdings
is not the surviving entity, such Parent Entity undertakes the obligations of
Holdings under the Loan Documents and (xiii) other activities incidental or
related to the foregoing. This

35



--------------------------------------------------------------------------------




Subsection 5.4 shall not be construed to limit the incurrence of Indebtedness by
Holding to any Person (subject to the preceding clause (x)).
5.5    Further Assurance Covenants of the Parent Borrower. The Parent Borrower
hereby covenants and agrees with the Collateral Agent and the other Secured
Parties for so long as the Commitments under the Credit Agreement remain in
effect, and thereafter until payment in full of the Loans and all other
Obligations then due and owing to any Lender or any Agent under the Credit
Agreement, that it shall and shall cause each other Loan Party to:
5.5.1    After-Acquired Wholly Owned Subsidiaries. With respect to any
Subsidiary that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary)
(a) created or acquired subsequent to the Closing Date by the Parent Borrower or
any of its Subsidiaries that are Wholly Owned Subsidiaries (other than an
Excluded Subsidiary), (b) being designated as a Restricted Subsidiary of the
Parent Borrower or any of its Subsidiaries that is a Wholly Owned Subsidiary,
(c) ceasing to be an Immaterial Subsidiary or other Excluded Subsidiary of the
Parent Borrower or any of its Subsidiaries that is a Wholly Owned Subsidiary as
provided in the applicable definition thereof after the expiry of any applicable
period referred to in such definition or (d) that becomes a Subsidiary of the
Parent Borrower or any of its Subsidiaries that is a Wholly Owned Subsidiary as
a result of a transaction pursuant to, and permitted by, Subsection 8.2 or 8.4
of the Credit Agreement (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) cause the Loan Party that is required
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in Subsection 4.3) in
the Capital Stock of such new Subsidiary owned directly by the Parent Borrower
or any of its Subsidiaries that are Wholly Owned Subsidiaries (other than
Excluded Subsidiaries) to execute and deliver a Supplemental Agreement pursuant
to Subsection 9.15, (ii) deliver to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, the certificates (if any)
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the parent of such new
Subsidiary or take such other actions as may be required in relation to the
creation or perfection of the security interest (or other Lien) in such Capital
Stock pursuant to the terms of any applicable Local Law Security Document (the
terms of which shall control in the case of conflict or inconsistency with the
requirements of this Subsection), and (iii) cause such new Subsidiary (A) to
become a party to this Agreement and (B) take such other actions as may be
reasonably deemed by the Collateral Agent to be necessary or advisable to
perfect the Collateral Agent’s security interest therein (as and to the extent
provided in Subsections 4.3 and 5.2.5).
5.5.2    After-Acquired Non-Wholly Owned Subsidiaries. With respect to any
Subsidiary that is a Non-Wholly Owned Subsidiary created or acquired subsequent
to the Closing Date by the Parent Borrower or any of its Subsidiaries that are
Wholly Owned Subsidiaries (in each case, other than any Excluded Subsidiary),
the Capital Stock of which is owned directly by the Parent Borrower or a
Subsidiary that is a Wholly Owned Subsidiary (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request, promptly (i) cause
the Loan Party that

36



--------------------------------------------------------------------------------




is required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest (as and to the extent provided in
Subsection 4.3) in the Capital Stock of such new Subsidiary that is directly
owned by the Parent Borrower or any Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) to execute and deliver a Supplemental
Agreement (as defined in the Guarantee and Collateral Agreement) pursuant to
Subsection 9.15 and (ii) to the extent reasonably deemed advisable by the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
deliver to the applicable agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Subsidiary
and take such other action as may be reasonably deemed by the Collateral Agent
to be necessary or desirable to perfect the Collateral Agent’s security interest
therein (in each case as and to the extent required by Subsections 4.3 and
5.2.5).
5.5.3    Filings and Other Further Actions: At its own expense, execute,
acknowledge and deliver, or cause the execution, acknowledgement and delivery
of, and thereafter register, file or record in an appropriate governmental
office, any document or instrument reasonably deemed by the Collateral Agent to
be necessary or desirable for the creation, perfection and priority and the
continuation of the validity, perfection and priority of the Liens created
pursuant to the Security Documents executed pursuant to this Subsection 5.5. (to
the extent the Collateral Agent determines, in its reasonable discretion, that
such action is required to ensure the perfection or the enforceability as
against third parties of its security interest in such Collateral) in each case
in accordance with, and to the extent provided by, the foregoing provisions of
this Agreement.
SECTION 6    

Remedial Provisions
6.1    Certain Matters Relating to Affiliate Rental Payments. (a) Each of the
Collateral Agent and the Administrative Agent hereby authorizes each Grantor to
collect such Grantor’s Affiliate Rental Payments constituting Collateral and the
Collateral Agent or the Administrative Agent may curtail or terminate said
authority at any time, without limiting the Collateral Agent or the
Administrative Agent’s rights under Subsection 4.16 of the Credit Agreement,
after the occurrence and during the continuance of an Event of Default specified
in Subsection 9.1(a) of the Credit Agreement, subject to any applicable
Intercreditor Agreement. If required by the Collateral Agent at any time,
without limiting the Collateral Agent’s or the Administrative Agent’s rights
under Subsection 4.16 of the Credit Agreement, after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, subject to any applicable Intercreditor Agreement, any
Proceeds constituting Affiliate Rental Payments or other cash proceeds of
Affiliate Rental Payments constituting Collateral, when collected by such
Grantor, (i) shall be forthwith (and, in any event, within two Business Days of
receipt by such Grantor) deposited in, or otherwise transferred by such Grantor
to, the Collateral Proceeds Account, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Subsection 6.5,
and (ii) until so

37



--------------------------------------------------------------------------------




turned over, shall be held by such Grantor in trust for the Collateral Agent,
the Administrative Agent and the other Secured Parties, segregated from other
funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent, the Administrative Agent and the other Secured Parties) shall
continue to be collateral security for all of the Obligations and shall not
constitute payment thereof until applied as hereinafter provided. At any time
when an Event of Default specified in Subsection 9.1(a) of the Credit Agreement
has occurred and is continuing, subject to any applicable Intercreditor
Agreement, at the Administrative Agent’s election, each of the Collateral Agent
and the Administrative Agent may apply all or any part of the funds on deposit
in the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in Subsection 6.5. So long as no Event of Default has
occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in Subsection 6.1(c).
(b)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement, at the Collateral
Agent’s or the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent copies or, if required by the Collateral Agent or the
Administrative Agent for the enforcement thereof or foreclosure thereon,
originals of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Affiliate Rental
Payments constituting Collateral.
(c)    So long as no Event of Default has occurred and is continuing, subject to
any applicable Intercreditor Agreement, the Administrative Agent shall instruct
the Collateral Account Bank to promptly remit any funds on deposit in each
Grantor’s Collateral Proceeds Account to a Blocked Account of such Grantor,
maintained in compliance with the provisions of Subsection 4.16 of the Credit
Agreement. In the event that an Event of Default has occurred and is continuing,
subject to any applicable Intercreditor Agreement, the Administrative Agent, at
its option, may require that each Collateral Proceeds Account of each Grantor be
established at the Administrative Agent or at another institution reasonably
acceptable to the Administrative Agent. Subject to Subsection 4.16 of the Credit
Agreement, each Grantor shall have the right, at any time and from time to time,
to withdraw such of its own funds from its own Blocked Accounts, and to maintain
such balances in its Blocked Accounts, as it shall deem to be necessary or
desirable.
6.2    Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent or the Administrative in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default specified in Subsection 9.1(a) of the Credit Agreement, subject
to any applicable Intercreditor Agreement, communicate with obligors under the
Accounts Receivable constituting Primary Collateral and parties to the Contracts
(in each case, to the extent constituting Collateral) to verify with them to the
Collateral Agent’s and the Administrative Agent’s satisfaction the existence,
amount and terms of any Accounts Receivable or Contracts.

38



--------------------------------------------------------------------------------




(b)    Upon the request of the Collateral Agent or the Administrative Agent’s at
any time after the occurrence and during the continuance of an Event of Default
specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, each Grantor shall notify obligors on such
Grantor’s Accounts Receivable and parties to such Grantor’s Contracts (in each
case, to the extent constituting Collateral) that such Accounts Receivable and
such Contracts have been assigned to the Administrative Agent, for the benefit
of the Secured Parties, and that payments in respect thereof shall be made
directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
6.3    Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Pledgor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive all
cash dividends and distributions paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes and to exercise all voting and
corporate rights with respect to the Pledged Stock.
(b)    Subject to any applicable Intercreditor Agreement and, where applicable,
the provisions of any Local Law Security Document in respect of such Pledged
Stock (which shall control in the case of any conflict or inconsistency with the
provisions of this Subsection), if an Event of Default shall occur and be
continuing and the Administrative Agent shall give written notice of its intent
to exercise such rights to the relevant Pledgor, (i) the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative, or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock (which the Collateral
Agent shall turnover forthwith to the Administrative Agent) and make application
thereof to the Obligations of the relevant Pledgor as provided in the Credit
Agreement consistent with Subsection 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, or the respective nominee of
any thereof, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, and the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable or acting through its
respective nominee, if applicable, in accordance with the terms of any
applicable Intercreditor Agreement, may thereafter exercise (x) all voting,
corporate

39



--------------------------------------------------------------------------------




and other rights pertaining to such Pledged Stock at any meeting of shareholders
of the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Pledged Stock as if it were the absolute owner thereof
(including the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, the Administrative
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, of any right, privilege or option pertaining to such Pledged Stock,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent, the
Administrative Agent the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may reasonably determine), all without liability to the
maximum extent permitted by applicable law (other than for its gross negligence
or willful misconduct) except to account for property actually received by it,
but the Collateral Agent, the Administrative Agent the applicable Collateral
Representative or any Additional Agent, as applicable, shall have no duty, to
any Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing, provided that the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, shall not exercise any voting or other consensual rights
pertaining to the Pledged Stock in any way that would constitute an exercise of
the remedies described in Subsection 6.6 other than in accordance with
Subsection 6.6.
(c)    Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to any
applicable Intercreditor Agreement and, where applicable, the provisions of any
instruction delivered pursuant to any Local Law Security Document in respect of
such Pledged Securities (which shall control in the case of any conflict or
inconsistency with the provisions of this Subsection), (i) comply with any
instruction received by it from the Collateral Agent in writing with respect to
Capital Stock in such Issuer that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Administrative Agent.
6.4    Proceeds to Be Turned Over to the Administrative Agent. In addition to
the rights of the Collateral Agent and the Administrative Agent specified in
Subsection 6.1 with respect to payments of Affiliate Rental Payments
constituting Collateral, subject to any applicable Intercreditor Agreement, if
an Event of Default shall occur and be continuing, and the Collateral Agent
shall have instructed any Grantor to do so, all Proceeds of Security Collateral
received by such Grantor consisting of cash, checks and other Cash Equivalent
items shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties hereto, or for any Additional Agent and the other
applicable secured parties, or the applicable Collateral Representative, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to

40



--------------------------------------------------------------------------------




the Administrative Agent, the applicable Collateral Representative or any
Additional Agent, as applicable (or their respective agents appointed for
purposes of perfection), in accordance with the terms of any applicable
Intercreditor Agreement, in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, if required). All Proceeds of
Security Collateral received by the Administrative Agent hereunder shall be held
by the Administrative Agent in the relevant Collateral Proceeds Account
maintained under its sole dominion and control, subject to any applicable
Intercreditor Agreement. All Proceeds of Security Collateral while held by the
Administrative Agent in such Collateral Proceeds Account (or by the relevant
Grantor in trust for the Administrative Agent and the other Secured Parties)
shall continue to be held as collateral security for all the Obligations of such
Grantor and shall not constitute payment thereof until applied as provided in
Subsection 6.5 and any applicable Intercreditor Agreement.
6.5    Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Security Collateral received by the Collateral Agent or the Administrative Agent
(whether from the relevant Granting Party or otherwise) shall be held by such
Person for the benefit of the Secured Parties as collateral security for the
Obligations of the relevant Granting Party (whether matured or unmatured),
and/or then or at any time thereafter may, in the sole discretion of the
Administrative Agent, subject to any applicable Intercreditor Agreement, be
applied by the Administrative Agent against the Obligations of the relevant
Granting Party then due and owing in the order of priority set forth in
Subsection 10.15 of the Credit Agreement.
6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of any applicable Intercreditor Agreement, the
Administrative Agent and the Collateral Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code and under any other
applicable law and in equity. Without limiting the generality of the foregoing,
to the extent permitted by applicable law and subject to any applicable
Intercreditor Agreement, the Administrative Agent and the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Administrative Agent or the Collateral Agent or any other Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. To the extent permitted by law, subject
to any applicable Intercreditor Agreement, the Administrative Agent, the
Collateral Agent or any other Secured Party shall have the right, upon any such
sale or sales, to purchase the

41



--------------------------------------------------------------------------------




whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Granting Party, which right or equity is hereby
waived and released. Each Granting Party further agrees, at the Collateral
Agent’s request (subject to any applicable Intercreditor Agreement), to assemble
the Security Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere. The Administrative Agent and/or the Collateral
Agent shall apply the net proceeds of any action taken by it pursuant to this
Subsection 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Security Collateral or in any way relating to the Security Collateral or
the rights of the Administrative Agent, the Collateral Agent and the other
Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5, and only after such application and after the payment by the
Administrative Agent and the Collateral Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to such Granting Party. To the
extent permitted by applicable law, (i) such Granting Party waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the Security
Collateral, other than any such claims, damages and demands that may arise from
the gross negligence or willful misconduct of any of the Administrative Agent,
the Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.
6.7    Registration Rights. (a) Subject to any applicable Intercreditor
Agreement, if the Administrative Agent or the Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Subsection 6.6, and if in the reasonable opinion of the Administrative Agent it
is necessary or reasonably advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its reasonable best efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register such Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of not more than one year from the date of the
first public offering of such Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the reasonable opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto. Such Pledgor agrees to use its
reasonable best efforts to cause such Issuer to comply with the provisions of
the securities or “Blue Sky” laws of any and all states and the District of
Columbia that the Administrative Agent shall reasonably designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) that will satisfy the provisions of Section 11(a) of
the Securities Act.

42



--------------------------------------------------------------------------------




(b)    Such Pledgor recognizes that the Administrative Agent and/or the
Collateral Agent may be unable to effect a public sale of any or all such
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Such Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Neither the Administrative Agent nor
the Collateral Agent shall be under any obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(c)    Such Pledgor agrees to use its reasonable efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Subsection 6.7 will cause irreparable injury to the Administrative Agent,
the Collateral Agent and the Lenders, that the Administrative Agent, the
Collateral Agent and the Lenders have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Subsection 6.7 shall be specifically enforceable against such Pledgor, and
to the extent permitted by applicable law, such Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants (except for a defense that no Event of Default has occurred or is
continuing under the Credit Agreement).
6.8    Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.
SECTION 7    

The Collateral Agent
7.1    Collateral Agent’s and Administrative Agent’s Appointment as
Attorney-in-Fact, etc. (a) Each Granting Party hereby irrevocably constitutes
and appoints the Collateral Agent and the Administrative Agent and any
authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be reasonably necessary or desirable to
accomplish the purposes of this Agreement to the extent permitted by applicable
law, provided that the Administrative Agent and the Collateral Agent agree not
to exercise such power except upon the occurrence and during the continuance of
any Event of Default, and in

43



--------------------------------------------------------------------------------




accordance with and subject to any applicable Intercreditor Agreement. Without
limiting the generality of the foregoing, at any time when an Event of Default
has occurred and is continuing (in each case to the extent permitted by
applicable law and subject to any applicable Intercreditor Agreement), (x) each
Pledgor hereby gives the Administrative Agent and the Collateral Agent the power
and right, on behalf of such Pledgor, without notice or assent by such Pledgor,
to execute, in connection with any sale provided for in Subsection 6.6 or 6.7,
any endorsements, assessments or other instruments of conveyance or transfer
with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor hereby
gives the Administrative Agent and the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent or the Collateral Agent for the purpose of collecting any
and all such moneys due under any Accounts Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
whenever payable;
(ii)    in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Administrative Agent or the Collateral
Agent may reasonably request to such Grantor to evidence the Collateral Agent’s
and the Lenders’ security interest in such Copyright, Patent, or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby, and such Grantor hereby consents to the non-exclusive
royalty free use by the Administrative Agent or the Collateral Agent of any
Copyright, Patent or Trademark owned by such Grantor included in the Collateral
for the purposes of disposing of any Collateral;
(iii)    pay or discharge taxes and Liens, other than Liens permitted to exist
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and
(iv)    (A) direct any party liable for any payment under any of the Collateral
of such Grantor to make payment of any and all moneys due or to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct; (B) ask or demand for, collect, receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral of such Grantor; (C) sign
and indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral of such Grantor;
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral of such Grantor
or any portion thereof and to enforce

44



--------------------------------------------------------------------------------




any other right in respect of any Collateral of such Grantor; (E) defend any
suit, action or proceeding brought against such Grantor with respect to any
Collateral of such Grantor; (F) settle, compromise or adjust any such suit,
action or proceeding described in clause (E) above and, in connection therewith,
to give such discharges or releases as the Administrative Agent and the
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Administrative Agent and the Collateral
Agent shall in their sole discretion determine; and (H) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent or the
Administrative Agent deem necessary to protect, preserve or realize upon the
Collateral of such Grantor and the Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
(b)    The reasonable expenses of the Collateral Agent incurred in connection
with actions undertaken as provided in this Subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Credit
Loans under the Credit Agreement, from the date of payment by the Collateral
Agent to the date reimbursed by the relevant Granting Party, shall be payable by
such Granting Party to the Collateral Agent on demand.
(c)    Each Granting Party hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until the earliest to occur of (i) the first date
on which all the Loans and all other Borrower Obligations then due and owing,
are paid in full in cash, (ii) as to any Grantor, a sale or other disposition of
all of the Capital Stock of such Grantor (other than to a Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Grantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case, that is permitted under the Credit Agreement and (iii) as to any
Grantor, such Grantor becoming an Excluded Subsidiary.
7.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Security Collateral
in its possession, under Section 9-207 of the Code or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. None of the Collateral Agent or any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Security
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Security Collateral upon the request of any Granting
Party or any other Person or, except as otherwise provided herein, to take any
other action whatsoever with regard to the Security Collateral or any part
thereof. The powers conferred on the Collateral Agent and the other Secured
Parties hereunder are solely to protect the

45



--------------------------------------------------------------------------------




Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
7.3    Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including
the collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements, provided that any collateral
description in any financing statement or other filing or recording document or
instrument with respect to Holdings and/or Holdings’ Pledged Collateral shall be
limited to an accurate and precise description of Holdings’ Pledged Collateral.
The Collateral Agent agrees to use its commercially reasonable efforts to notify
the relevant Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.
7.4    Authority of the Administrative Agent and the Collateral Agent. Each
Granting Party acknowledges that the rights and responsibilities of the
Collateral Agent and the Administrative Agent under this Agreement with respect
to any action taken by the Collateral Agent or the Administrative Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent, the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Administrative Agent, on the
one hand, and the Granting Parties, on the other hand, the Collateral Agent and
the Administrative Agent shall be conclusively presumed to be acting as agent
for the Secured Parties with full and valid authority so to act or refrain from
acting, and no Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
7.5    Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Administrative Agent (or its designee) shall have reasonable access during
normal business hours to all the books, correspondence and records of such
Grantor, and the Administrative Agent and its representatives may examine the
same, and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Administrative Agent (or its
designee) at such Grantor’s reasonable cost and

46



--------------------------------------------------------------------------------




expense, such clerical and other assistance as may be reasonably requested with
regard thereto. The Administrative Agent and its representatives shall also have
the right, upon reasonable advance written notice to such Grantor subject to any
lease restrictions, to enter during normal business hours into and upon any
premises owned, leased or operated by such Grantor where any of such Grantor’s
Inventory or Equipment is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein to the extent
not inconsistent with the provisions of the Credit Agreement and the other Loan
Documents (and subject to any applicable Intercreditor Agreement).
SECTION 8    

Non-Lender Secured Parties
8.1    Rights to Collateral. (a) The Non-Lender Secured Parties shall not have
any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement) or to direct the
Collateral Agent to do the same, including the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (ii)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of Holdings or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral; (vi)
object to any debtor-in-possession financing in any Bankruptcy which is provided
by one or more Lenders among others (including on a priming basis under Section
364(d) of the Bankruptcy Code); (vii) object to the use of cash collateral in
respect of the Collateral in any Bankruptcy; or (viii) seek, or object to the
Lenders or Agents seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.
(b)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include the rights
to collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code as in effect from time to
time in any applicable

47



--------------------------------------------------------------------------------




jurisdiction. The Non-Lender Secured Parties by their acceptance of the benefits
of this Agreement and the other Security Documents hereby agree not to contest
or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral. Whether or not a Bankruptcy
Case has been commenced, the Non-Lender Secured Parties shall be deemed to have
consented to any sale or other disposition of any property, business or assets
of Holdings or any of its Subsidiaries and the release of any or all of the
Collateral from the Liens of any Security Document in connection therewith.
(c)    Notwithstanding any provision of this Subsection 8.1, the Non-Lender
Secured Parties shall be entitled subject to any applicable Intercreditor
Agreement to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with any applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into any
applicable Intercreditor Agreement on its behalf.
(d)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
8.2    Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.
8.3    Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including any such
exercise

48



--------------------------------------------------------------------------------




described in Subsection 8.1(b)), except for any such action or failure to act
that constitutes willful misconduct or gross negligence of such Person. To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.
8.4    Designation of Non-Lender Secured Parties. The Parent Borrower may from
time to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” hereunder by written notice to the Collateral Agent. Upon being so
designated by the Parent Borrower, such Bank Products Affiliate or Hedging
Affiliate (as the case may be) shall be a Non-Lender Secured Party for the
purposes of this Agreement for as long as so designated by the Parent Borrower.
SECTION 9    

Miscellaneous
9.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party, the Administrative Agent
and the Collateral Agent, provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Administrative
Agent and the Collateral Agent in a written instrument executed by the
Administrative Agent and the Collateral Agent and (b) if separately agreed in
writing between the Parent Borrower and any Non-Lender Secured Party (and such
Non-Lender Secured Party has been designated in writing by the Parent Borrower
to the Administrative Agent and the Collateral Agent for purposes of this
sentence, for so long as so designated), no such waiver and no such amendment or
modification shall amend, modify or waive Subsection 6.5 (or the definition of
“Non-Lender Secured Party” or “Secured Party” to the extent relating thereto) if
such waiver, amendment, supplement or modification would directly and adversely
affect a Non-Lender Secured Party without the written consent of such affected
Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, waiver, supplement or other modification of or to any
applicable Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any applicable Intercreditor
Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying this Agreement, or any term or provision hereof, or any right or
obligation of any Granting Party hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by each
affected Granting Party, the Administrative Agent and the Collateral Agent in
accordance with this Subsection 9.1.
9.2    Notices. All notices, requests and demands to or upon the Collateral
Agent, the Administrative Agent or any Granting Party hereunder shall be
effected in the manner provided for in Subsection 11.2 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on

49



--------------------------------------------------------------------------------




Schedule 1, unless and until such Guarantor shall change such address by notice
to the Collateral Agent and the Administrative Agent given in accordance with
Subsection 11.2 of the Credit Agreement.
9.3    No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
9.4    Enforcement Expenses; Indemnification. (a) Each Guarantor jointly and
severally agrees to pay or reimburse each Secured Party, the Administrative
Agent and the Collateral Agent for all their respective reasonable costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including the reasonable fees and disbursements of counsel
to the Secured Parties, the Collateral Agent and the Administrative Agent.
(b)    Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.
(c)    The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Granting Parties, the Collateral Agent, the
Administrative Agent and the Secured Parties and their respective successors and
assigns permitted by the Credit Agreement.

50



--------------------------------------------------------------------------------




9.6    Set-Off. Each Guarantor (other than Holdings) hereby irrevocably
authorizes each of the Administrative Agent and the Collateral Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor or any other Granting Party, any such notice being expressly waived by
each Granting Party, to the extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default under Subsection
9.1(a) of the Credit Agreement so long as any amount remains unpaid after it
becomes due and payable by such Guarantor hereunder, to set-off and appropriate
and apply against any such amount any and all deposits (general or special, time
or demand, provisional or final) (other than the Collateral Proceeds Account),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.
9.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
9.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock, all
rights, powers and remedies provided in this Agreement may be exercised only to
the extent that they do not violate any provision of any law, rule or regulation
of any Governmental Authority applicable to any such Pledged Stock or affecting
the legality, validity or enforceability of any of the provisions of this
Agreement against the Pledgor (such laws, rules or regulations, “Applicable
Law”) and are intended to be limited to the extent necessary so that they will
not render this Agreement invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any Applicable Law.
9.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent, the
Administrative Agent and the

51



--------------------------------------------------------------------------------




other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Granting
Parties, the Collateral Agent or any other Secured Party relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
9.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the Collateral Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Subsection 9.12 would otherwise require to be asserted in a
legal action or proceeding in a New York Court), or to enforce a judgment or
other court order in favor of the Administrative Agent or the Collateral Agent,
(ii) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Subsection 9.12(a)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

52



--------------------------------------------------------------------------------




(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.
9.13    Acknowledgments. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
9.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.15    Additional Granting Parties. Each new Subsidiary of the Parent Borrower
that is required to become a party to this Agreement pursuant to Subsection
5.5.1 or 5.5.2 shall become a Granting Party for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement
substantially in the form of Annex 2. Each existing Granting Party that is
required to become a Pledgor with respect to Capital Stock of any new Subsidiary
of the Parent Borrower pursuant to Subsection 5.5.1 or 5.5.2 shall become a
Pledgor with respect thereto upon execution and delivery by such Granting Party
of a Supplemental Agreement substantially in the form of Annex 3.

53



--------------------------------------------------------------------------------




9.16    Releases. (a) At such time as the Loans and the other Obligations (other
than any Obligations owing to a Non-Lender Secured Party) then due and owing
shall have been paid in full and the Commitments have been terminated, all
Security Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Granting Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including UCC termination statements),
and do or cause to be done all other acts, as any Granting Party shall
reasonably request to evidence such termination.
(b)    Upon any sale or other disposition of Security Collateral permitted by
the Credit Agreement (other than any sale or disposition to another Grantor),
the Lien pursuant to this Agreement and the other Security Documents on such
sold or disposed of Security Collateral shall be automatically released. In
connection with a sale or other disposition of all the Capital Stock of any
Granting Party (other than to any Grantor) or any other transaction or
occurrence as a result of which such Granting Party ceases to be a Restricted
Subsidiary of the Parent Borrower, or the sale or other disposition of Security
Collateral (other than a sale or disposition to another Grantor) permitted under
the Credit Agreement, the Collateral Agent shall, upon receipt from the Parent
Borrower of a written request for (a) the release of such Granting Party from
its Guarantee or (b) the release of, or the subordination of the Lien pursuant
to this Agreement and the other Security Documents on, the Security Collateral
subject to such sale, disposition or other transaction, identifying such
Granting Party or the relevant Security Collateral together with a certification
by the Parent Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents, execute and deliver to the Parent
Borrower or the relevant Granting Party (subject to Subsection 7.2, without
recourse and without representation or warranty), at the sole cost and expense
of such Granting Party, any Security Collateral of such relevant Granting Party
held by the Collateral Agent, or the Security Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such Granting
Party, execute, acknowledge and deliver to such Granting Party such releases,
instruments, intercreditor agreements or other documents (including UCC
termination statements), and do or cause to be done all other acts, as the
Parent Borrower or such Granting Party shall reasonably request (x) to evidence
or effect the release of such Granting Party from its Guarantee (if any) and of
the Liens created hereby (if any) on such Granting Party’s Security Collateral
or (y) to evidence the release of the Security Collateral (or the subordination
of the Lien pursuant to this Agreement and the other Security Documents thereon)
subject to such sale or disposition.
(c)    Upon any Granting Party becoming an Excluded Subsidiary in accordance
with the provisions of the Credit Agreement, the Lien pursuant to this Agreement
on all Security Collateral of such Granting Party (if any) shall be
automatically released, and the Guarantee (if any) of such Granting Party, and
all obligations of such Granting Party hereunder, shall terminate, all without
delivery of any instrument or performance of any act by any party, and

54



--------------------------------------------------------------------------------




the Collateral Agent shall, upon the request of the Parent Borrower or such
Granting Party, deliver to the Parent Borrower or such Granting Party (subject
to Subsection 7.2, without recourse and without representation or warranty) any
Security Collateral of such Granting Party held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Parent Borrower or such Granting Party (at the
sole cost and expense of the Parent Borrower or such Granting Party) all
releases, instruments or other documents (including UCC termination statements)
and do or cause to be done all other acts, necessary or reasonably desirable for
the release of such Granting Party from its Guarantee (if any) or the Liens
created hereby (if any) on such Granting Party’s Security Collateral, as
applicable, as the Parent Borrower or such Granting Party may reasonably
request.
(d)    Upon any Security Collateral being or becoming an Excluded Asset, the
Lien pursuant to this Agreement on such Security Collateral shall be
automatically released. At the request and sole expense of any Granting Party,
the Collateral Agent shall deliver such Security Collateral (if held by the
Collateral Agent) to such Granting Party and execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents (including UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release.
(e)    So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall at the direction of any applicable Granting Party return
to such Granting Party any proceeds or other property received by it during any
Event of Default pursuant to either Subsection 5.3.1 or 6.4 and not otherwise
applied in accordance with Subsection 6.5.
(f)    The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.
9.17    Judgment. (a) If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.
(b)    The obligations of any Guarantor in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent

55



--------------------------------------------------------------------------------




agrees to remit to the Parent Borrower, such excess. This covenant shall survive
the termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.
9.18    Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.
[Remainder of page left blank intentionally.]



56



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered all as of the date first written above.
Executed as a deed by
CHC CAYMAN ABL HOLDINGS LTD.
By: /s/ Russ Hill
Name: RUSS HILL
Title: VP, LEGAL
In the presence of: /s/ Tamara Hill
Witness:
Name: TAMARA HILL
Title: N/A
Executed as a deed by
CHC CAYMAN ABL BORROWER LTD.
By: /s/ Russ Hill
Name: RUSS HILL
Title: VP, LEGAL
In the presence of: /s/ Tamara Hill
Witness:
Name: TAMARA HILL
Title: N/A

[SIGNATURE PAGES TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




Acknowledged and Agreed to as of the date hereof by:
BNP Paribas S.A.,
as Collateral Agent
By: /s/ Philippe Lombard
Name: Philippe LOMBARD
Title: Global Head – Optimization & Structured Leasing
By: /s/ Axel Rohrlich
Name: Axel ROHRLICH
Title: Director – Optimization & Structured Leasing

[SIGNATURE PAGES TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




Acknowledged and Agreed to as of the date hereof by:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By: /s/ Reagan C. Philipp
Name: Reagan Philipp
Title: Authorized Signatory



[SIGNATURE PAGES TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




Schedule 1
Notice Addresses of Granting Parties
CHC Cayman ABL Holdings Ltd.
4740 Agar Drive
Richmond
British Columbia
V7B 1A3
Canada
Attn:     Legal Department
Tel:    +1 (604) 232 – 7400
Fax:    +1 (604) 232 - 8359
Email:    Jackie.Law@chc.ca
CHC Cayman ABL Borrower Ltd.
4740 Agar Drive
Richmond
British Columbia
V7B 1A3
Canada
Attn:     Legal Department
Tel:    +1 (604) 232 – 7400
Fax:    +1 (604) 232 - 8359
Email:    Jackie.Law@chc.ca






--------------------------------------------------------------------------------




Schedule 2
Pledged Securities
None.






--------------------------------------------------------------------------------




Schedule 3
Perfection Matters
1.
Existing Security Interests

None.
2.
Closing Date UCC Filings

Name of Entity
Jurisdiction of Organization
Filing Office
Document Filed
CHC Cayman ABL Holdings Ltd.
Cayman
District of Columbia Department of Consumer and Regulatory Affairs
UCC-1 Financing Statement
CHC Cayman ABL Borrower Ltd.
Cayman
District of Columbia Department of Consumer and Regulatory Affairs
UCC-1 Financing Statement

3.
Closing Date IP Filings

A.
Filings with the U.S. Patent and Trademark Office

None.
B.
Filings with the U.S. Copyright Office

None.






--------------------------------------------------------------------------------




Schedule 4A
Financing Statements
[UCC-1 filings to be attached]






--------------------------------------------------------------------------------




Schedule 4B
Jurisdiction of Organization
Name of Entity
Jurisdiction of Organization
Jurisdiction of Filing
CHC Cayman ABL Holdings Ltd.
Cayman
District of Columbia
CHC Cayman ABL Borrower Ltd.
Cayman
District of Columbia







--------------------------------------------------------------------------------




Schedule 5
Intellectual Property
Material Patents, Copyrights, and Trademarks
1.
Patents

None.
2.
Trademarks

None.
3.
Copyrights

None.
Material Registered Patent, Copyright, and Trademark Licenses
4.
Material Patent Licenses

None.
5.
Material Trademark Licenses

None.
6.
Material Copyright Licenses

None.






--------------------------------------------------------------------------------




Schedule 6
Commercial Tort Claims
None.






--------------------------------------------------------------------------------




Schedule 7
Letter-of-Credit Rights
None.






--------------------------------------------------------------------------------




Schedule 8
Agreed Security Principles
[Agreed Security Principles to be attached.]




--------------------------------------------------------------------------------

SCHEDULE 8



AGREED SECURITY PRINCIPLES
The guarantees and security required by the Guarantee and Collateral Agreement
or any other Loan Document to be provided in support of the Obligations will be
given in accordance with the principles set forth in this Schedule 8 (the
“Agreed Security Principles”).
The principles set forth in paragraph 2 below shall apply to all guarantees and
security provided by any Qualified Loan Party; provided that, with respect to
any Helicopter Mortgage, Local Law Security Document, Local Filing or
registration of a Registrable Interest, the principles set forth in paragraph 2
below shall be subject to any inconsistent or conflicting provision of the
Guarantee and Collateral Agreement (excluding its Schedules), the Credit
Agreement or paragraph 3, 4 or 5 below.
1. Definitions: When used in this Schedule 8, the following terms shall have the
following meanings:
“ABL Group”: the Parent Borrower and its Restricted Subsidiaries.
“Protocol”: the Protocol to the Convention on International Interests in Mobile
Equipment on Matters Specific to Aircraft Equipment, referred to in clause (b)
of the definition of “Cape Town Convention” in the Credit Agreement.
“CHC Group”: the Parent Guarantor and its Restricted Subsidiaries.
“IDERA”: an irrevocable de-registration and export request authorization
substantially in the form annexed to the Aircraft Protocol.
“Local Helicopter Mortgage”: has the meaning given to it in paragraph 3.2 below.
“Registrable Interest”: an interest which is registrable with the International
Registry pursuant to the Cape Town Convention.
2.     Agreed Security Principles. The Agreed Security Principles embody
recognition by all parties that there may be certain legal and practical
difficulties in obtaining effective guarantees and security from the ABL Group
in jurisdictions in which they are organized or conduct business. In particular:
2.1    General statutory limitations, financial assistance, capital maintenance,
corporate benefit, fraudulent preference, “thin capitalization” rules, retention
of title claims, exchange control restrictions and similar principles may limit
the ability of a member of the ABL Group to provide a guarantee or security or
may require that the guarantee or security be limited by an amount or otherwise.
The Parent Borrower will use reasonable efforts to demonstrate that adequate
corporate benefit accrues to each member of the ABL Group that is a Granting
Party.




--------------------------------------------------------------------------------




2.2    The security and extent of its perfection will be agreed taking into
account the cost to the ABL Group of providing security and the proportionate
benefit accruing to Secured Parties and subject always to the provisions of
Subsection 5.2.5(c) of the Guarantee and Collateral Agreement.
2.3    The maximum guaranteed or secured amount will be limited as necessary to
minimize stamp duty, notarization, registration or other applicable fees, taxes
and duties where the benefit of increasing the guaranteed or secured amount is
disproportionate to the level of such fees, taxes and duties.
2.4    Where there is material incremental cost involved in creating security
over all assets owned by a member of the ABL Group in a particular category
(e.g. real estate) the principle stated at paragraph 2.2 above shall apply.
2.5    It is acknowledged that in certain jurisdictions it may be either
impossible or impractical to create security over certain categories of assets
in which event security will not be taken over such assets.
2.6    Any assets, other than Helicopter Equipment included in the Borrowing
Base, subject to third party arrangements that prevent those assets from being
charged will be excluded from any relevant security document; provided that the
relevant member of the ABL Group will use reasonable endeavors to obtain consent
to charging any such assets if the Administrative Agent determines the relevant
asset to be material and if seeking such consent will not adversely affect the
business or commercial relationships of any member of the CHC Group.
2.7    Members of the ABL Group will not be required to give guarantees or enter
into security documents (whether pursuant to this Agreement or otherwise) if it
is not within the legal capacity of the relevant members of the ABL Group or if
the same would conflict with the fiduciary duties of the directors (or other
officers) of the relevant member of the ABL Group or contravene any legal
prohibition or regulatory condition or would result in (or in a material risk
of) civil or criminal liability on the part of any director (or other officer)
of any member of the ABL Group; provided that the relevant ABL Group-member will
use reasonable endeavors lawfully available to it to overcome any such obstacle;
and provided further that the above limitation shall be assessed in respect of
the obligations of such member of the ABL Group under the Loan Documents
generally and not just the guarantee or security being granted by such member.
2.8    No member of the ABL Group shall be required to take any action in any
jurisdiction other than the United States, or required by the laws of any such
non-United States jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-United States jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States or to perfect any security interests (or
other Liens) in any assets not constituting Primary Collateral or Helicopters.
2.9    Perfection of security, when required, and other legal formalities will
be completed as soon as reasonably practicable and, in any event, within the
time periods specified in this Agreement or the other Security Documents, as
applicable, or (if earlier or to the extent no such




--------------------------------------------------------------------------------




time periods are specified in such documents) within the time periods specified
by applicable law in order to ensure perfection. The giving of a guarantee, the
granting of security or the perfection of the security granted will not be
required if it would have a material adverse effect on the ability of the CHC
Group to conduct its operations and business in the ordinary course as otherwise
permitted by the Loan Documents.
2.10    To the extent possible, all security shall be given in favor of the
Collateral Agent and not the Secured Parties individually; “parallel debt”
provisions will be used where necessary and such provisions will be contained in
any Applicable Intercreditor Agreement and not the individual security documents
unless required under local laws.
2.11    To the extent possible, there should be no action required to be taken
in relation to the guarantees or security when any Lender assigns or transfers
any of its interests, or grants any participation, in the Revolving Credit Loans
to a new lender.
2.12    Any subsidiary of the Parent Guarantor that is a Controlled Foreign
Corporation (as defined in the United States Internal Revenue Code) may not give
a guarantee or pledge any of its assets (including shares in a subsidiary) as
security for an obligation of a United States Person (as defined in the United
States Internal Revenue Code). Furthermore, not more than 65% of each class of
the issued and outstanding shares entitled to vote of any such subsidiary may be
pledged directly or indirectly as security for an obligation of United States
Person. These principles also apply with respect to any entity that becomes a
United States Person or a Controlled Foreign Corporation following any guarantee
or pledge of assets or shares. These principles also apply to any relevant
provision under any other Loan Document, including any Hedging Agreement entered
into with any Hedging Affiliate, and any Bank Products Agreement entered into
with any Bank Products Affiliate).
2.13    Save as otherwise required under this Agreement, no security will be
required over investments/shares in joint ventures or the assets of joint
ventures and no joint venture will be required to provide a guarantee.
2.14    Where security is to be granted over a class of assets by a member of
the ABL Group and that security includes material and immaterial assets, such
member and the Administrative Agent shall agree a threshold in respect of such
assets.
3.     Principles Applicable to Helicopter Mortgages. The following principles
will apply to the grant of any Helicopter Mortgage.
3.1    Except as provided under paragraph 3.2 below, Helicopter Mortgages
executed pursuant to the terms of this Agreement shall be governed by the laws
of the State of New York. Such New York governed Helicopter Mortgages and shall
be in the form set forth in Annex 4 to this Agreement unless counsel to the
Collateral Agent in the jurisdiction of registration, or intended jurisdiction
of registration, of the relevant Helicopter have advised the Collateral Agent
that a Helicopter Mortgage in such form would not be recognized under the laws
of such jurisdiction of registration as being effective in creating a valid
first priority perfected security interest (or other Lien) in the Helicopter. In
such cases, the Helicopter Mortgage executed by the relevant member




--------------------------------------------------------------------------------




of the ABL Group in respect of such Helicopter shall conform to the form of
Helicopter Mortgage set forth in Annex 4 to this Agreement except that
amendments to such form shall be made to the minimum extent necessary to enable
such form of Helicopter Mortgage to be recognized as creating a first priority
perfected security interest (or other Lien) in the relevant Helicopter under the
laws of the jurisdiction of its registration.
3.2    The members of the ABL Group recognize and accept that it may be
necessary for a Helicopter Mortgage in respect of a particular Helicopter to be
governed by laws of a jurisdiction other than the State of New York in order to
create or perfect a valid first priority security interest (or other Lien) in
such Helicopter in favor of the Collateral Agent for the benefit of the Secured
Parties. In such cases, the relevant member of the ABL Group shall (subject to
paragraph 3.3 below) execute and deliver to the Collateral Agent, in addition to
a Helicopter Mortgage in the form set forth in Annex 4 to this Agreement, a
Helicopter Mortgage (a “Local Helicopter Mortgage”) governed by such other laws
as are necessary to ensure that a valid first priority perfected security
interest recognizable under the laws of the relevant Helicopter’s jurisdiction
of registration, or intended jurisdiction of registration, is created. A Local
Helicopter Mortgage shall provide for its release immediately upon the subject
Helicopter being de-registered from the relevant state of registration in
relation to which such Local Helicopter Mortgage is required.
3.3    No Local Helicopter Mortgage shall be required in relation to a
Helicopter to the extent that (a) the relevant member of the ABL Group has
granted an existing Helicopter Mortgage in relation to such Helicopter and local
counsel to the Collateral Agent in the jurisdiction of registration, or the
intended jurisdiction of registration, of such Helicopter have advised the
Collateral Agent that filings with the International Registry in relation to
such existing Helicopter Mortgage would provide sufficient legal protection for
the Secured Parties without a Local Helicopter Mortgage or (b) the jurisdiction
of registration, or the intended jurisdiction of registration, of such
Helicopter is one in relation to which the Borrower Representative and the
Collateral Agent have agreed a Local Helicopter Mortgage is not required:
provided that prior to such agreement the Administrative Agent shall be entitled
to seek the advice of counsel in such local jurisdiction when determining
whether or not to exercise such discretion.
3.4    The Collateral Agent shall be entitled to require the execution and
delivery of such additional documents and instruments (other than further
Helicopter Mortgages), including a de-registration powers of attorney and
IDERAs, and the taking of such other actions by the ABL Group, in each case as
may be reasonably necessary or advisable to ensure the enforceability of a
Helicopter Mortgage against third parties under the laws of the jurisdiction of
registration of such Helicopter; provided that such documents and instruments do
not expand the obligations or limit the rights of the relevant member of the ABL
Group in respect of transactions contemplated by the Loan Documents.
3.5    Save as expressly contemplated above, the terms of any Helicopter
Mortgage should be consistent with the terms of the form of Helicopter Mortgage
set forth in Annex 4 to this Agreement and the principles applicable to the
terms of Security Documents generally, as set forth in paragraph 7 below.




--------------------------------------------------------------------------------




4.     Principles Applicable to Local Law Security Documents. The following
principles shall apply to the grant of any Local Law Security Documents.
4.1    A key factor in determining whether or not a Local Law Security Document
will be required is the applicable cost (including adverse effects on interest
deductibility and stamp duty, notarization and registration fees) which shall
not be disproportionate to the benefit to be obtained by the Secured Parties
under the Local Law Security Document.
4.2    The terms of any Local Law Security Document shall be consistent with the
principles applicable to the terms of Security Documents generally, as set forth
in paragraph 7 below, and the provisions of paragraphs 8 and 9 (to the extent
applicable).
5.     Principles Applicable to Local Filings and Registrable Interests. The
following principles will apply with in relation to any requirement to make any
Local Filings or registrations of Registrable Interests.
5.1    Local Filings may (and, with respect to security interests in Airframes,
will) be required if and to the extent counsel in the relevant jurisdiction have
advised that such Local Filings are necessary to perfect a security interest (or
other Lien) in any Primary Collateral, Third Party Lease or Helicopter or to
ensure the enforceability of any such security interest (or other Lien) against
third parties under the laws of such jurisdiction.
5.2    A key factor in determining whether or not any Local Filing will be
required is the applicable cost (including adverse effects on interest
deductibility and stamp duty, notarization and registration fees) which shall
not be disproportionate to the benefit to be obtained by the Secured Parties.
5.3    No registration, filing or recording will be required to be made by the
ABL Group, or made by the Collateral Agent, in respect of any security interest,
Registrable Interest or other Lien created in any Engine (or any rights in any
Engine), except as detailed in Schedule 3 to this Agreement.
5.4    The registration of Registrable Interests shall be confined to
registrations of International Interests created in an Airframe or a Third Party
Lease pursuant to a Helicopter Mortgage.
6.     Principles Applicable to Legal Opinions. The following principles will
apply with in relation to any requirement to deliver or obtain a legal opinion
in relation to any Security Document.
6.1    A key factor in determining whether or not a legal opinion will be
required by the Collateral Agent in respect of any Security Document or Local
Filing is the applicable cost (including adverse effects on interest
deductibility and stamp duty, notarization and registration fees) which shall
not be disproportionate to the benefit to be obtained by the Secured Parties.
6.2    It shall be reasonable for the Collateral Agent to require the delivery
of a legal opinion issued by counsel to the Collateral Agent in (a) the
jurisdiction of the laws governing any




--------------------------------------------------------------------------------




Helicopter Mortgage and (b) the jurisdiction of incorporation of the member of
the ABL Group executing such Local Helicopter Mortgage, upon delivery of any
Local Helicopter Mortgage entered into pursuant to this Agreement.
7.     Terms of Security Documents. The following principles will be reflected
in the terms of any Security Document creating a security interest (or other
Lien) granted as part of this transaction.
7.1    Security interests (or other Liens) in Primary Collateral shall be
granted as first priority security interests (or other Liens).
7.2    Such documents will only operate to create security rather than to impose
new commercial obligations. Accordingly, they will not contain any additional
representations or undertakings unless these are required for the creation or
perfection of the security (as and to the extent that such creation or
perfection is required pursuant to the terms this Agreement or the Credit
Agreement) of and are no more onerous than any equivalent representation or
undertaking in this Agreement or the Credit Agreement.
7.3    Such documents will not contain repeating representations unless these
are required for the creation or perfection of the security.
7.4    Such document will secure the obligations of the member of the ABL Group
executing such document and will not be enforceable unless an Event of Default
shall have occurred and be continuing.
7.5    Any provision for a member of the ABL Group to obtain an acknowledgement
or other document shall require only that such member use its reasonable efforts
to obtain such acknowledgement or other document, unless such acknowledgement or
other document would be necessary for the creation or perfection of the security
interest (or other Lien) under the governing law of such Security Document.
7.6    The Collateral Agent and/or the Administrative Agent will only be able to
exercise any power of attorney granted to it under or in connection with such
documents following the occurrence of an Event of Default which is continuing.
7.7    No such document shall operate so as to prevent any transaction otherwise
permitted under this Agreement and the Credit Agreement or to require additional
consents or authorizations. Each such document will permit the disposal of any
asset where such disposal is permitted under this Agreement and the Credit
Agreement, and the release of security where such release is provided for under
this Agreement or the Credit Agreement.
7.8    No document will contain separate provisions for default or penalty
interest, tax, gross-up or indemnification provisions.
7.9    Without prejudice to the rights of the Lenders at law, any rights of set
off will not be exercisable unless an Event of Default shall have occurred and
be continuing.




--------------------------------------------------------------------------------




7.10    It is further acknowledged that pursuant to each Security Document (or,
if applicable, this Agreement) the Collateral Agent shall not require that any
costs, fees, taxes or other amounts payable in connection with any re-taking,
re-notarization, perfection, presentation, novation or re-registration of any
security in connection with an assignment or transfer by any Lender be for the
account of any member of the CHC Group.
7.11    Information, such as lists of assets, will be provided if and only to
the extent (a) required by law to create, enforce, perfect or register the
security (and in the case of perfection or registration, only to the extent that
the same is required pursuant to the terms of a Security Document) or
(b) necessary to enforce the security; provided that such information need not
be provided by any member of the CHC Group pursuant to this paragraph more
frequently than annually unless an Event of Default has occurred and is
continuing, and in each case provided that information can be provided without
breaching confidentiality requirements or damaging business relationships.
7.12    Each Security Document shall contain a release clause automatically
releasing, reassigning and cancelling the security constituted thereby, to the
extent that such automatic release is possible under the laws governing such
Security Document, and shall otherwise require the Collateral Agent to release
or subordinate such security, all in accordance with Subsection 9.16 of this
Agreement.
8.     Terms of Security Documents Relating to Capital Stock. The following
principles will be reflected in the terms of any Security Document creating a
security interest (or other Lien) granted as part of this transaction in Capital
Stock.
8.1    In respect of any shares charge (or other document creating a security
interest (or other Lien) over Capital Stock), until an Event of Default has
occurred and notice of enforcement has been given by the Administrative Agent
under such document, the pledgor shall be permitted to retain and to exercise
voting rights to any shares charged by them it in a manner that does not
adversely affect the validity or enforceability of the security or cause an
Event of Default to occur and the pledgor shall be permitted to receive payment
of cash dividends (other than in connection with any liquidation) upstream on
charged shares to the extent permitted under this Agreement.
9.     Terms of Security Documents Relating to Accounts. The following
principles will be reflected in the terms of any Security Document creating a
security interest (or other Lien) granted as part of this transaction in
Accounts.
9.1    If a member of the ABL Group grants security over its bank accounts it
shall be free to deal with those accounts in the course of its business in
accordance with the terms of this Agreement and the Credit Agreement until the
occurrence of an Event of Default which is continuing.
9.2    If required by local law to perfect the security, notice of the security
will be served on the account bank within ten Business Days of the security
being granted and the relevant Granting Party shall use its reasonable endeavors
to obtain an acknowledgement of that notice within




--------------------------------------------------------------------------------




twenty Business Days of service. If the relevant Granting Party has used its
reasonable endeavors but has not been able to obtain acknowledgement, its
obligation to obtain acknowledgement shall cease on the expiry of that twenty
Business Day period. Irrespective of whether notice of the security is required
for perfection, if the service of notice would prevent the relevant Granting
Party from using a bank account in the course of its business, no notice shall
be served until the occurrence of an Event of Default which is continuing.
9.3    Any security over bank accounts shall be subject to any prior security
interests in favor of the account bank which are created either by law or in the
standard terms and conditions of the account bank. The notice of security may
request these are waived by the account bank, but the CHC Group shall not be
required to change its banking arrangements if these security interests are not
waived or only partially waived.
9.4    Except in respect of the Lien granted by any Granting Party pursuant to
this Agreement or another Security Document, unless an Event of Default has
occurred and is continuing, the Administrative Agent shall not have discretion
to refrain from applying or to hold in suspense accounts moneys received from
the CHC Group in respect of the Obligations or to exercise any general rights of
set-off.
10.     Terms of Security Documents Relating to Trade Receivables. The following
principles will be reflected in the terms of any Security Document securing
trade receivables.
10.1    If a member of the ABL Group grants security over its trade receivables,
it shall be free to deal with those receivables in the course of its business in
accordance with the terms of this Agreement and the Credit Agreement until the
occurrence of an Event of Default which is continuing.
10.2    No notice of security may be served until the occurrence of an Event of
Default which is continuing.
10.3    No security will be granted over any trade receivables (other than a
Third Party Lease) which is not permitted under the terms of the relevant
contract.






--------------------------------------------------------------------------------




ANNEX 1
ACKNOWLEDGEMENT AND CONSENT*
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of June 12, 2015 (as amended, waived,
supplemented or otherwise modified from time to time, the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by the Granting Parties party thereto in favor of BNP
PARIBAS S.A., as Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent. The undersigned agrees for the benefit of the Collateral
Agent, the Administrative Agent and the Lenders as follows:
The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.
The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.
The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:______________________________
Name: [__________________]
Title:
[_______________]

Address for Notices:
[__________________]


* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.






--------------------------------------------------------------------------------




ANNEX 2
ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation (the
“Additional Granting Party”), in favor of BNP PARIBAS S.A., as collateral agent
(the “Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (the “Administrative Agent”), in each case, for the banks
and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, 6922767 Holding SARL, a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (together with its successors and assigns, the “Parent Guarantor”),
CHC Cayman ABL Borrower Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (together with its successors and
assigns, the “Parent Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent, and the other parties thereto are parties to a
Credit Agreement, dated as of June 12, 2015 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, CHC Cayman ABL Holdings Ltd.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands (together with its successors and assigns, “Holdings”), the
Parent Borrower and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the Guarantee and Collateral Agreement, dated as of dated as
of June 12, 2015 (as amended, supplemented, waived or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Collateral Agent and the Administrative Agent, for the benefit of the Secured
Parties;
WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Parent Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Parent Borrower to make valuable transfers to one or more of
the other Granting Parties (including the Additional Granting Party) in
connection with the operation of their respective businesses; and the Parent
Borrower and the other Granting Parties (including the Additional Granting
Party) are engaged in related businesses, and each such Granting Party
(including the Additional Granting Party) will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and




--------------------------------------------------------------------------------

Annex 2
Page 2

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Granting Party, as provided in Subsection
9.15 of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Granting Party thereunder with the same
force and effect as if originally named therein as a [Guarantor] [, Grantor and
Pledgor] [and Grantor] [and Pledgor] and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a
[Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor] thereunder. The
information set forth in Annex 1 hereto is hereby added to the information set
forth in Schedules [____________] to the Guarantee and Collateral Agreement, and
such Schedules are hereby amended and modified to include such information. The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor],
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date. Each Additional
Granting Party hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent and the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in the [Collateral (as such term is defined in Subsection 3.1
of the Guarantee and Collateral Agreement) of such Additional Granting Party]
[and] [the Pledged Collateral (as such term is defined in the Guarantee and
Collateral Agreement) of such Additional Granting Party, except as provided in
Subsection 3.3 of the Guarantee and Collateral Agreement].
2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.




--------------------------------------------------------------------------------

Annex 2
Page 3

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[Executed as a deed]
[ADDITIONAL GRANTING PARTY]
By:______________________________
Name:
Title:
Acknowledged and Agreed to as of the date hereof by:
BNP PARIBAS S.A.,
as Collateral Agent
By:______________________________
Name:
Title:
By:_______________________________
Name:
Title:


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By:______________________________
Name:
Title:






--------------------------------------------------------------------------------




ANNEX 3
SUPPLEMENTAL AGREEMENT
SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 20[_], made by
[______________________________], a [______________] corporation (the
“Pledgor”), in favor of BNP PARIBAS S.A., as collateral agent (the “Collateral
Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (the
“Administrative Agent”), in each case, for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, 6922767 Holding SARL, a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg (together with its successors and assigns, the “Parent Guarantor”),
CHC Cayman ABL Borrower Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (together with its successors and
assigns, the “Parent Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent, and the other parties thereto are parties to a
Credit Agreement, dated as of June 12, 2015 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, CHC Cayman ABL Holdings Ltd.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands (together with its successors and assigns, “Holdings”), the
Parent Borrower and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the Guarantee and Collateral Agreement, dated as of dated as
of June 12, 2015 (as amended, supplemented, waived or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Collateral Agent, for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the [Additional] Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Pledgor; and
WHEREAS, the Pledgor has agreed to execute and deliver this Supplemental
Agreement in order to become such a Pledgor under the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Pledgor, as provided in Subsection 9.15 of the
Guarantee and Collateral Agreement, hereby becomes a Pledgor under the Guarantee
and Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of the Pledgor listed in Annex 1 hereto




--------------------------------------------------------------------------------

Annex 3
Page 2

and will be bound by all terms, conditions and duties applicable to a Pledgor
under the Guarantee and Collateral Agreement, as a Pledgor thereunder. The
information set forth in Annex 1 hereto is hereby added to the information set
forth in Schedule 2 to the Guarantee and Collateral Agreement, and such Schedule
2 is hereby amended and modified to include such information.
2.    GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.




--------------------------------------------------------------------------------

Annex 3
Page 3

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.
[Executed as a deed]
[PLEDGOR]
By:______________________________
Name:
Title:
Acknowledged and Agreed to as of the date hereof by:
BNP PARIBAS S.A.,
as Collateral Agent
By:______________________________
Name:
Title:
By:_______________________________
Name:
Title:




MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By:______________________________
Name:
Title:






--------------------------------------------------------------------------------




ANNEX 4 TO GUARANTEE AND COLLATERAL AGREEMENT – FORM OF HELICOPTER MORTGAGE

Helicopter Mortgage – MSN [***]

--------------------------------------------------------------------------------



HELICOPTER MORTGAGE
Dated as of [***]
between
[NAME OF MORTGAGOR]
as Mortgagor
and
BNP PARIBAS S.A.
as Collateral Agent



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



Table of Contents


Page



Article I

DEFINITIONS
Section 1.01.
Definitions    6

Section 1.02.
Other Definitional Provisions    6

Article II

APPLICATION OF PROCEEDS
Article III

EVENTS OF DEFAULT;
REMEDIES OF COLLATERAL AGENT
Section 3.01.
Remedies    7

Section 3.02.
Remedies Cumulative    9

Section 3.03.
Discontinuance of Proceedings    10

Section 3.04.
Appointment of a Receiver    10

Article IV

DUTIES AND RIGHTS OF THE COLLATERAL AGENT
Section 4.01.
Duties of the Collateral Agent    10

Section 4.02.
Rights of Collateral Agent    11

Article V

CERTAIN COVENANTS
Section 5.01.
Certain Covenants of the Mortgagor    11

Section 5.02.
Certain Covenants of the Collateral Agent    12

Section 5.03.
Release of Helicopter Collateral from Lien of Helicopter Mortgage    13





--------------------------------------------------------------------------------



Table of Contents
(continued)
Page



Article VI

MISCELLANEOUS
Section 6.01.
Sale by the Collateral Agent Is Binding    14

Section 6.02.
This Helicopter Mortgage for the Benefit of the Mortgagor and the Secured
Parties    14

Section 6.03.
Notices    15

Section 6.04.
Severability    15

Section 6.05.
Amendments and Waivers    15

Section 6.06.
Successors and Assigns    15

Section 6.07.
Section Headings    15

Section 6.08.
The Mortgagor’s Performance and Rights    15

Section 6.09.
Counterparts    16

Section 6.10.
Governing Law    16

Section 6.11.
Waiver of Jury Trial    16

Section 6.12.
Submission to Jurisdiction    16





Exhibit A
—    Description of Helicopter

Annex A
—    Form of Notice and Acknowledgement of Assignment of Third Party Lease







--------------------------------------------------------------------------------






HELICOPTER MORTGAGE
This HELICOPTER MORTGAGE, dated as of [***], [***] (this “Helicopter Mortgage”),
is made by and between [NAME OF MORTGAGOR], a [limited liability company]
organized and existing under the laws of [***] / [an exempted company
incorporated with limited liability in the Cayman Islands] (together with its
successors and permitted assigns, the “Mortgagor”), and BNP PARIBAS S.A., as
collateral agent (in such capacity, and together with its permitted successors
and assigns in such capacity, the “Collateral Agent”) for and on behalf of
itself and the other Secured Parties (as defined in the Credit Agreement).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of [***] (as
amended, waived, supplemented or otherwise modified from time to time, together
with any agreement extending the maturity of, or restructuring, refunding,
refinancing or increasing the Indebtedness under such agreement or successor
agreements, the “Credit Agreement”), among 6922767 Holding SARL, a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand Duchy of Luxembourg, CHC Cayman ABL Borrower Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands, certain Subsidiaries of the Parent Borrower (as defined therein)
from time to time party thereto as Subsidiary Borrowers (as defined therein),
the Collateral Agent, Morgan Stanley Senior Funding, Inc., as administrative
agent (as further defined in the Credit Agreement, the “Administrative Agent”),
and the other parties from time to time party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;
WHEREAS, the Mortgagor is a party to that certain Guarantee and Collateral
Agreement, dated as of [***] (as amended, waived, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), among CHC
Cayman ABL Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, the Parent Borrower and certain
Subsidiaries of the Parent Borrower from time to party thereto as Granting
Parties (as defined therein) pursuant to which the Mortgagor has granted
security to the Collateral Agent and agreed to grant a mortgage over any
Helicopter (as defined in the Credit Agreement) that it owns or subsequently
acquires; and
WHEREAS, the Mortgagor is required to enter into this Helicopter Mortgage under
the terms of the Guarantee and Collateral Agreement.




--------------------------------------------------------------------------------






GRANTING CLAUSE
NOW, THEREFORE, to secure the Mortgagor’s Obligations, and in consideration of
the premises and of the covenants contained in the Loan Documents, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Mortgagor does hereby grant, bargain, sell, convey, transfer,
mortgage, assign, pledge and confirm unto the Collateral Agent, for the security
and benefit of the Secured Parties, a first priority security interest in, and
mortgage lien on, all estate, right, title and interest of the Mortgagor in, to
and under, all and singular, the following described properties, rights,
interests and privileges, whether now owned or hereafter acquired (which,
collectively, together with all property hereafter specifically subject to the
Lien of this Helicopter Mortgage by the terms hereof or any supplement hereto,
are included within, and are referred to as, the “Helicopter Collateral”):
(1)    the Helicopter described in Exhibit A (the “Helicopter”), including the
Airframe and such Engines and Parts as may be installed upon such Airframe from
time to time, together with all substitutions and replacements of, and
additions, improvements, accessions and accumulations to, such Helicopter,
including the Airframe, the Engines, any and all Parts and the Manuals and
Technical Records;
(2)    all Leases of the Helicopter to which the Mortgagor is or may from time
to time be party as lessor, including (i) all rights of the Mortagor to receive
moneys due and to become due under or pursuant to such Lease, (ii) all rights of
the Mortgagor to the proceeds of any insurance, indemnity, warranty or guaranty
with respect to such Lease, (iii) claims of the Mortgagor for damages arising
out of or for breach or default under such Lease, (iv) rights of the Mortgagor
to terminate such Lease, to perform thereunder and to compel performance of, and
otherwise to exercise all remedies under, any Lease, whether arising under such
Lease or by statute or at law or in equity, (v) all rights of the Mortgagor to
discharge any registration of an International Interest made with the
International Registry in respect of such Lease, (vi) any deregistration power
of attorney issued in favor of the Mortagor and (vii) all other rights and
property of the Mortgagor included therein together with all payments, including
without limitation all rent, damages, expenses, indemnity payments and other
amounts due to the Mortgagor thereunder; and
(3)    all proceeds of the foregoing;
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, the Mortgagor
shall have the right, to the exclusion of the Collateral Agent, to quiet
enjoyment of the Helicopter, Airframe, Engines and Parts, and to possess, use,
retain and control the Helicopter, Airframe, Engines and Parts and all revenues,
income and profits derived therefrom;
TO HAVE AND TO HOLD all and singular the aforesaid property unto the Collateral
Agent, for the benefit and security of the Secured Parties, for the use and
purposes and with the power and authority and subject to the terms and
conditions set forth in this Helicopter Mortgage.




--------------------------------------------------------------------------------






Subject to the terms and conditions hereof, the Mortgagor does hereby
irrevocably constitute the Collateral Agent (and the Administrative Agent, as
its subagent or designee) the true and lawful attorney of the Mortgagor (which
appointment is coupled with an interest) with full power (in the name of the
Mortgagor or otherwise) to ask for, require, demand and receive any and all
monies due and to become due to the Mortgagor under or arising out of any
aircraft purchase, and all other property which now or hereafter constitutes
part of the Helicopter Collateral, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or to take any action or
to institute any proceedings which the Collateral Agent (or the Administrative
Agent, as its subagent or designee) may deem to be necessary or advisable in the
premises; provided that the Collateral Agent (and the Administrative Agent, as
its subagent or designee) shall not exercise any such rights except during the
continuance of an Event of Default.
The Mortgagor does hereby warrant and represent that it has not sold, assigned
or pledged, and hereby covenants and agrees that it will not sell, assign or
pledge, so long as this Helicopter Mortgage shall remain in effect and the Lien
hereof shall not have been released pursuant to the provisions hereof, any of
its estate, right, title or interest hereby assigned, to any Person other than
the Collateral Agent, in each case except as otherwise permitted in or permitted
by any Loan Document.
IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto as follows:
Article I

DEFINITIONS
Section 1.01.    Definitions. (a) For all purposes of this Helicopter Mortgage,
unless the context otherwise requires, terms and expressions used herein shall
have the same meaning as when used in the Guarantee and Collateral Agreement
(a)    The following term shall have the following meaning:
“Protocol”: the Protocol to the Convention on International Interests in Mobile
Equipment on Matters Specific to Aircraft Equipment, referred to in clause (b)
of the definition of “Cape Town Convention” in the Credit Agreement.
Section 1.02.    Other Definitional Provisions.
(a)    References to Parts. All references in this Helicopter Mortgage to
designated “Articles”, “Sections”, “Subsections”, “Schedules”, “Exhibits”,
“Annexes” and other subdivisions are to the designated Article, Section,
Subsection, Schedule, Exhibit, Annex or other subdivision of this Helicopter
Mortgage, unless otherwise specifically stated.
(b)    Reference to the Whole. The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Helicopter Mortgage as a whole and
not to any particular Article, Section, Subsection, Schedule, Exhibit, Annex or
other subdivision.




--------------------------------------------------------------------------------






(c)    Including Without Limitation. Unless the context otherwise, requires,
whenever the words “including”, “include” or “includes” are used herein, they
shall be deemed to be followed by the phrase “without limitation”.
(e)    Reference to Government. All references in this Helicopter Mortgage to a
“government” are to such government and any instrumentality or agency thereof.
(d)    Reference to Persons. All references in this Helicopter Mortgage to a
Person shall include successors and permitted assigns of such Person.
ARTICLE II    

APPLICATION OF PROCEEDS
It is agreed that if an Event of Default shall occur and be continuing, any and
all Proceeds of the Mortgagor’s Helicopter Collateral received by the Collateral
Agent (whether from the Mortgagor or otherwise) shall be transferred to the
Administrative Agent and held by the Administrative Agent for the benefit of the
Secured Parties as collateral security for the Obligations of the Mortgagor
(whether matured or unmatured), and/or then or at any time thereafter may, in
the sole discretion of the Administrative Agent, subject to any Applicable
Intercreditor Agreement, be applied by the Administrative Agent against the
Obligations of the Mortgagor then due and owing in the order of priority set
forth in Subsection 10.15 of the Credit Agreement.
ARTICLE III    

EVENTS OF DEFAULT;
REMEDIES OF COLLATERAL AGENT
Section 3.01.    Remedies.
(a)    General. If an Event of Default shall have occurred and be continuing and
so long as the same shall continue unremedied, the Collateral Agent (or the
Administrative Agent, as its subagent or designee), on behalf of the Secured
Parties, may do one or more of the following to the extent permitted by, and
subject to compliance with the requirements of, applicable law then in effect:
(i)    cause the Mortgagor, upon the written demand of the Collateral Agent (or
the Administrative Agent, as its subagent or designee), at the Mortgagor’s
expense, to deliver promptly, and the Mortgagor shall deliver promptly, all or
such part of Helicopter Collateral as the Collateral Agent (or the
Administrative Agent, as its subagent or designee) may so demand to the
Administrative Agent or its order, or, if the Mortgagor shall have failed to so
deliver any such part of the Helicopter Collateral after such demand, the
Collateral Agent (or the Administrative Agent, as its subagent or designee), at
its option, may enter upon the premises where all or such part of the Helicopter
Collateral is located and take immediate possession of and remove the same,
subject to all of the rights of the owner, lessor or lien holder;




--------------------------------------------------------------------------------






(ii)    sell all or any part of the Helicopter Collateral at public or private
sale, whether or not the Collateral Agent (or the Administrative Agent, as its
subagent or designee) shall at the time have possession thereof, as the
Collateral Agent may determine, or otherwise dispose of, hold, use, operate,
lease to others (including the Mortgagor) or keep idle all or any part of the
Helicopter Collateral as the Collateral Agent (or the Administrative Agent, as
its subagent or designee), in its sole discretion, determines, all free and
clear of any rights or claims of the Mortgagor, and the proceeds of such sale or
disposition shall be distributed as set forth in Article II;
(iii)    exercise any other remedy of a secured party under the Code (whether or
not in effect in the jurisdiction in which enforcement is sought); or
(iv)    to the extent applicable, exercise any remedies available to it under
the Cape Town Convention.
(b)    Cape Town Convention Remedies. If the Helicopter is registered in a
Contracting State or the Mortgagor is “situated in” a Contracting State for the
purposes of the Cape Town Convention, the Collateral Agent may (in addition to
or in connection with any other remedies available hereunder or under any other
Applicable Law), if an Event of Default shall have occurred and be continuing,
exercise of any and all remedies available to it under the Cape Town Convention
as it shall determine in its sole discretion. In connection therewith, the
parties hereby agree to the extent permitted by Applicable Law that (i) Article
9(1) and Article 9(2) of the Convention, wherein the parties may agree or the
court may order that any Helicopter Collateral shall vest in the Collateral
Agent in or towards satisfaction of the Secured Obligations, shall not preclude
the Collateral Agent from obtaining title to any Helicopter Collateral pursuant
to any other remedies available under Applicable Law (including but not limited
to Article 9-620 of the UCC); and (ii) the Collateral Agent may obtain from any
applicable court, pending final determination of any claim resulting from an
Event of Default, speedy relief in the form of any of the orders specified in
Article 13 of the Convention and Article X of the Protocol as the Collateral
Agent shall determine in its sole and absolute discretion, subject to any
procedural requirements prescribed by Applicable Law.
(c)    Expenditure and Maintenance of Helicopter Collateral. Upon every such
taking of possession of any Helicopter Collateral under this Section 3.01, the
Collateral Agent may, from time to time, at the expense of the Helicopter
Collateral, make all such expenditures for maintenance, insurance, repairs,
alterations, additions and improvements to and of the Helicopter Collateral as
it deems necessary to maintain the Helicopter Collateral in good working order.
In each such case, the Collateral Agent (or the Administrative Agent, as its
subagent or designee) may maintain, use, operate, store, insure, lease, control,
manage or dispose of the Helicopter Collateral and may exercise all rights and
powers of the Mortgagor relating to the Helicopter Collateral as the Collateral
Agent (or the Administrative Agent, as its subagent or designee) reasonably
deems best, including the right to enter into any and all such agreements with
respect to the maintenance, use, operation, storage, insurance, leasing,
control, management or disposition of the Helicopter Collateral or any part
thereof as the Collateral Agent (or the Administrative Agent, as its subagent or
designee) may reasonably determine; and the Collateral Agent (or the
Administrative Agent, as its subagent or designee) shall be entitled to collect
and receive directly all tolls, rents, revenues, issues, income,




--------------------------------------------------------------------------------






products and profits of the Helicopter Collateral and every part thereof. Such
tolls, rents, revenues, issues, income, products and profits shall be applied to
pay the expenses of the use, operation, storage, insurance, leasing, control,
management or disposition of the Helicopter Collateral, and of all maintenance,
repairs, replacements, alterations, additions and improvements, and to make all
payments that the Collateral Agent (or the Administrative Agent, as its subagent
or designee) is required or elects to make, if any, for Taxes, insurance or
other proper charges assessed against or otherwise imposed upon the Helicopter
Collateral or any part thereof, and all other payments which the Collateral
Agent (or the Administrative Agent, as its subagent or designee) is required or
expressly authorized to make under any provision of this Helicopter Mortgage and
shall otherwise be applied in accordance with Article II
(d)    Notice of Sale; Bids; Etc. The Collateral Agent (or the Administrative
Agent, as its subagent or designee) shall give the Mortgagor at least 30 days’
prior written notice of any public sale or of the date on or after which any
private sale will be held, which notice the Mortgagor hereby agrees to the
extent permitted by applicable law (including, for the avoidance of doubt, for
the purposes of Article 8(4) of the Convention) is reasonable prior notice. The
Mortgagor and its Affiliates shall also be entitled to bid for and become the
purchaser of any Helicopter Collateral offered for sale pursuant to this Section
3.02.
(e)    Power of Attorney, Etc. To the extent permitted by applicable law, the
Mortgagor irrevocably appoints, while an Event of Default has occurred and is
continuing, the Collateral Agent (and the Administrative Agent, as its subagent
or designee) the true and lawful attorney-in-fact of the Mortgagor (which
appointment is coupled with an interest) in its name and stead and on its
behalf, for the purpose of effectuating any sale, assignment, transfer or
delivery for the enforcement of the Lien of this Helicopter Mortgage, whether
pursuant to foreclosure or power of sale, or otherwise, to execute and deliver
all such bills of sale, assignments and other instruments as may be necessary or
appropriate, with full power of substitution, the Mortgagor hereby ratifying and
confirming all that such attorney or any substitute shall do by virtue hereof in
accordance with applicable law; provided that if so requested by the Collateral
Agent (or the Administrative Agent, as its subagent or designee) or any
purchaser, the Mortgagor shall ratify and confirm any such sale, assignment,
transfer or delivery, by executing and delivering to the Collateral Agent (or
the Administrative Agent, as its subagent or designee) or such purchaser all
bills of sale, assignments, releases and other proper instruments to effect such
ratification and confirmation as may reasonably be designated in any such
request.
Section 3.02.    Remedies Cumulative. To the extent permitted under applicable
law, each and every right, power and remedy specifically given to the Collateral
Agent (and the Administrative Agent, as its subagent or designee) herein or
otherwise in this Helicopter Mortgage or in any other Loan Document shall be
cumulative and shall be in addition to every other right, power and remedy
specifically given herein or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically given
herein or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Collateral Agent (or the
Administrative Agent, as its subagent or designee), and the exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy. No delay or omission




--------------------------------------------------------------------------------






by the Collateral Agent (or the Administrative Agent, as its subagent or
designee) in the exercise of any right, remedy or power or in the pursuance of
any remedy shall, to the extent permitted by applicable law, impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of the Mortgagor or to be an acquiescence therein.
Section 3.03.    Discontinuance of Proceedings. In case the Collateral Agent (or
the Administrative Agent, as its subagent or designee) shall have instituted any
proceedings to enforce any right, power or remedy under this Helicopter Mortgage
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent (or the Administrative Agent, as its subagent or
designee), then and in every such case the Mortgagor and the Collateral Agent
(or the Administrative Agent, as its subagent or designee) shall, subject to any
determination in such proceedings, be restored to their former positions and
rights hereunder with respect to the Helicopter Collateral, and all rights,
remedies and powers of the Collateral Agent (or the Administrative Agent, as its
subagent or designee) shall continue as if no such proceedings had been
undertaken (but otherwise without prejudice).
Section 3.04.    Appointment of a Receiver. To the extent permitted by
applicable law, if an Event of Default shall have occurred and be continuing,
the Collateral Agent (or the Administrative Agent, as its subagent or designee)
shall, as a matter of right, be entitled to the appointment of a receiver (who
may be the Collateral Agent, the Administrative Agent or any successor or
nominee thereof) for all or any part of the Helicopter Collateral, whether such
receivership be incidental to a proposed sale of the Helicopter Collateral or
the taking of possession thereof or otherwise, and, to the extent permitted by
applicable law, the Company hereby consents to the appointment of such a
receiver and will not oppose any such appointment. Any receiver appointed for
all or any part of the Helicopter Collateral shall be entitled to exercise all
the rights and powers of the Collateral Agent (or the Administrative Agent, as
its subagent or designee) with respect to the Helicopter Collateral.
ARTICLE IV    

DUTIES AND RIGHTS OF THE COLLATERAL AGENT
Section 4.01.    Duties of the Collateral Agent. The Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Helicopter Collateral in its possession, under Section 9-207 of the Code or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account. None of the Collateral Agent or
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Helicopter Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Helicopter Collateral
upon the request of the Mortgagor or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the
Helicopter Collateral or any part thereof. The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the
Helicopter Collateral and shall not impose any duty upon the Collateral Agent or
any other Secured Party to exercise any such powers. The Collateral Agent and
the other Secured Parties shall be accountable only for




--------------------------------------------------------------------------------






amounts that they actually receive as a result of the exercise of such powers,
and to the maximum extent permitted by applicable law, neither they nor any of
their officers, directors, employees or agents shall be responsible to the
Mortgagor for any act or failure to act hereunder, except as otherwise provided
herein or for their own gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).
Section 4.02.    Rights of Collateral Agent. The Collateral Agent may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through its attorneys and agents and the Collateral Agent
shall not be responsible for the misconduct or negligence of any agent or
attorney appointed by it with due care.
ARTICLE V    

CERTAIN COVENANTS
Section 5.01.    Certain Covenants of the Mortgagor.
(a)    Obligations under the Loan Documents. The Mortgagor agrees to pay,
perform and observe all of the agreements, covenants and obligations of the
Mortgagor set forth in the Loan Documents as though all such agreements,
covenants and obligations were set forth in full herein (it being agreed that
this Section 5.01(a) shall not restrict the ability to amend, modify or
supplement, or waive compliance with, any Loan Document in accordance with the
terms thereof).
(b)    Further Assurances. On and after the date hereof, the Mortgagor will
cause to be done, executed, acknowledged and delivered such further acts,
conveyances and assurances as the Collateral Agent shall reasonably request for
the purposes of perfecting the Lien created by this Helicopter Mortgage or to
ensure its enforceability against third parties, provided that such documents,
acts, conveyances and assurances shall not expand any obligations or limit any
rights of the Mortgagor in respect of the transactions contemplated by the Loan
Documents.
(c)    Filing and Recordation of this Helicopter Mortgage; Registration of
International Interest. The Mortgagor, at its own expense, will cause this
Helicopter Mortgage to be promptly filed and recorded, or filed for recording,
with the [insert details of Helicopter’s registry]. [In addition, the Mortgagor
will promptly cause the registration of the International Interest created in
the Airframe [and the Third Party Lease to which the Helicopter is subject]
under this Helicopter Mortgage to be effected on the International Registry in
accordance with the Cape Town Convention, and shall, as and to the extent
applicable, consent to such registration upon the issuance of a request for such
consent by the International Registry.]
(d)    Maintenance of Filings. The Mortgagor, at its own expense, will take, or
cause to be taken, such action with respect to the due and timely recording,
filing, re-recording and re-filing of this Helicopter Mortgage and any financing
statements and any continuation statements or other instruments as are necessary
to maintain, so long as this Helicopter Mortgage is in effect, the perfection of
the security interests created by this Helicopter Mortgage or will furnish the
Collateral Agent with timely notice of the necessity of such action, together
with such instruments, in execution




--------------------------------------------------------------------------------






form, and such other information as may be required to enable the Collateral
Agent to take such action.
(e)    No Engine Filings. Notwithstanding any other provision of this Helicopter
Mortgage or any other Loan Document to the contrary, the Mortgagor shall not be
required to make, and the Collateral Agent shall not make, any filings,
recordings or registrations in respect of any security interest, Lien or
International Interest created under this Helicopter Mortgage in any Engine.
(f)    Lease Actions. Upon the inclusion of any Third Party Lease in the
Helicopter Collateral, the Mortgagor will (i) provide the Collateral Agent with
details of any such Third Party Lease, (ii) sign and deliver to the relevant
Third Party Lessee a notice (in the form set out in Annex A or such other form
as the Collateral Agent may reasonably agree) of the assignment of such Third
Party Lease created pursuant to this Agreement and use its reasonable efforts to
obtain a signed acknowledgement (in the form set out in Annex A or such other
form as the Collateral Agent may reasonably agree) of such notice and (iii) with
respect to each Third Party Lease that constitutes an International Interest
registered with the International Registry, cause the assignment of such Third
Party Lease under this Helicopter Mortgage to be registered with the
International Registry.
(g)    Subordination of Lessee’s Rights. The Mortgagor will ensure that the
rights of the lessee under any Lease assigned hereunder, other than a Third
Party Lease, will, by the terms of such lease, be subject and subordinate to the
rights of the Collateral Agent under this Helicopter Mortgage.
Section 5.02.    Certain Covenants of the Collateral Agent.
(a)    Continuing Registration and Re-Registration. The Collateral Agent agrees
to execute and deliver, at the Mortgagor’s expense, all such documents and
consents as the Mortgagor may reasonably request for the purpose of registering,
re-registering or continuing the registration of the Helicopter with any
aircraft registry or for the purpose of registering or maintaining any
registration of the Helicopter on the International Registry.
(b)    Mortgagor’s Quiet Enjoyment. The Collateral Agent agrees that, unless an
Event of Default shall have occurred and be continuing, it shall not (and shall
not permit any Affiliate or other Person claiming by, through or under it to)
take any action contrary to, or otherwise in any way interfere with or disturb
(and then only in accordance with this Helicopter Mortgage), the quiet enjoyment
of the use and possession of the Helicopter, the related Airframe, any related
Engine or any Part thereof by the Mortgagor, a lessee of the Helicopter, or any
transferee of any interest in any part thereof permitted under this Helicopter
Mortgage.
(c)    Quiet Enjoyment for Third Party Lessees. The Collateral Agent agrees
that, unless the relevant lessee is in breach of its obligations under a Third
Party Lease, it shall not (and shall not permit any Affiliate or other Person
claiming by, through or under it to) take any action contrary to, or otherwise
in any way interfere with or disturb (and then only in accordance with the terms
of the relevant Third Party Lease), the quiet enjoyment of the use and
possession of the Helicopter, the related Airframe, any related Engine or any
Part thereof by any lessee of the Helicopter under a Third Party Lease.




--------------------------------------------------------------------------------






(d)    Cooperation. The Collateral Agent will cooperate with the Mortgagor in
connection with the recording, filing, re-recording and re-filing of this
Helicopter Mortgage and any financing statements or other documents as are
necessary to maintain the perfection hereof or otherwise protect the security
interests created hereby.
Section 5.03.    Release of Helicopter Collateral from Lien of Helicopter
Mortgage.
(a)    Satisfaction of Obligations. At such time as the Loans and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full and the Commitments have been
terminated, all Helicopter Collateral shall be released from the Liens created
hereby, and this Helicopter Mortgage and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and the
Mortgagor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Helicopter Collateral
shall revert to the Granting Parties. At the request and sole expense of the
Mortgagor following any such termination, the Collateral Agent shall (i) deliver
to the Mortgagor (subject to Section 4.01, without recourse and without
representation or warranty) any Helicopter Collateral held by the Collateral
Agent hereunder, (ii) execute, acknowledge and deliver to the Mortgagor such
releases, instruments or other documents (including UCC termination statements)
and do or cause to be done all other acts, as any Granting Party shall
reasonably request to evidence such termination and (iii) take such actions as
may be required to be taken by the Collateral Agent to cancel or release any
International Interest or other lien of the Collateral Agent created hereunder.
(b)    Sales and Dispositions; Removal of Engines and Parts. Upon (i) any sale
or other disposition of any Helicopter Collateral permitted by the Credit
Agreement or (ii) the removal of any Engine or Part from the Airframe, the Lien
pursuant to this Helicopter Mortgage on such sold, disposed of or removed
Helicopter Collateral shall be automatically released. At the request and sole
expense of the Mortgagor following any such sale, disposition or removal, the
Collateral Agent shall (A) deliver to the Mortgagor (subject to Section 4.01,
without recourse and without representation or warranty) any Helicopter
Collateral held by the Collateral Agent hereunder, (B) execute, acknowledge and
deliver to the Mortgagor such releases, instruments or other documents
(including UCC termination statements) and do or cause to be done all other
acts, as the Mortgagor shall reasonably request to evidence such release and
(D) take such actions as may be required to be taken by the Collateral Agent to
cancel or release any International Interest or other lien of the Collateral
Agent created hereunder, in each case only in relation to the Helicopter
Collateral in relation to which such Lien has been released.
(c)    Excluded Subsidiary. Upon the Mortgagor becoming an Excluded Subsidiary
in accordance with the provisions of the Credit Agreement, the Lien pursuant to
this Helicopter Mortgage on the Helicopter Collateral shall be automatically
released and all obligations of the Mortgagor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and,
upon the request of the Mortgagor following any such termination, the Collateral
Agent shall (i) deliver to the Mortgagor (subject to Section 4.01, without
recourse and without representation or warranty) any Helicopter Collateral held
by the Collateral Agent hereunder, (ii) execute, acknowledge and deliver to the
Mortgagor such releases, instruments or




--------------------------------------------------------------------------------






other documents (including UCC termination statements) and do or cause to be
done all other acts, as any Granting Party shall reasonably request to evidence
such termination and (iii) take such actions as may be required to be taken by
the Collateral Agent to cancel or release any International Interest or other
lien of the Collateral Agent created hereunder.
(d)    Excluded Assets. Upon any Helicopter Collateral being or becoming an
Excluded Asset, the Lien pursuant to this Helicopter Mortgage on such Helicopter
Collateral shall be automatically released. At the request and sole expense of
the Mortgagor following any such termination, the Collateral Agent shall
(i) deliver to the Mortgagor (subject to Section 4.01, without recourse and
without representation or warranty) any Helicopter Collateral held by the
Collateral Agent hereunder, (ii) execute, acknowledge and deliver to the
Mortgagor such releases, instruments or other documents (including UCC
termination statements) and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination and
(iii) take such actions as may be required to be taken by the Collateral Agent
to cancel or release any International Interest or other lien of the Collateral
Agent created hereunder.
The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Helicopter Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Section 5.03.
ARTICLE VI    

MISCELLANEOUS
Section 6.01.    Sale by the Collateral Agent Is Binding. Any sale or other
conveyance of the Helicopter, the Airframe, any Engine or any interest therein
by the Collateral Agent (or the Administrative Agent, as its subagent or
designee) made pursuant to the terms of this Helicopter Mortgage shall bind the
Secured Parties and the Mortgagor and shall be effective to transfer or convey
all right, title and interest of the Collateral Agent, the Mortgagor and such
Secured Parties in and to the Helicopter, Airframe, Engine or interest therein.
No purchaser or other grantee shall be required to inquire as to the
authorization, necessity, expediency or regularity of such sale or conveyance or
as to the application of any sale or other proceeds with respect thereto by the
Collateral Agent or the Secured Parties.
Section 6.02.    This Helicopter Mortgage for the Benefit of the Mortgagor and
the Secured Parties. Nothing in this Helicopter Mortgage, whether express or
implied, shall be construed to give any Person other than the Mortgagor and the
Secured Parties any legal or equitable right, remedy or claim under or in
respect of this Helicopter Mortgage.
Section 6.03.    Notices. All notices, requests and demands to or upon the
Collateral Agent or any Granting Party hereunder shall be effected in the manner
provided for in Subsection 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon the Mortgagor shall be addressed to the
Mortgagor at its notice address set forth on below, unless and until the
Mortgagor shall change such address by notice to the Collateral Agent and the
Administrative Agent given in accordance with Subsection 11.2 of the Credit
Agreement.




--------------------------------------------------------------------------------






Mortgagor’s notice address details:
[●]
Reference:
Attention:
Telephone:
Facsimile:
Section 6.04.    Severability. To the extent permitted by applicable law, any
provision of this Helicopter Mortgage that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 6.05.    Amendments and Waivers. Subsections 9.1 and 9.3 of the
Guarantee and Collateral Agreement shall apply to this Helicopter Mortgage as if
set out in full herein mutatis mutandis.
Section 6.06.    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Mortgagor, the Collateral Agent and the
Secured Parties and their respective successors and assigns permitted by the
Credit Agreement.
Section 6.07.    Section Headings. The Section headings used in this Helicopter
Mortgage are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
Section 6.08.    The Mortgagor’s Performance and Rights. Any obligation imposed
on the Mortgagor herein shall require only that the Mortgagor perform or cause
to be performed such obligation, even if stated as a direct obligation, and the
performance of any such obligation by any permitted assignee, lessee or
transferee under an assignment, lease or transfer agreement then in effect and
in accordance with the provisions of the Loan Documents shall constitute
performance by the Mortgagor and, to the extent of such performance, discharge
such obligation by the Mortgagor. Except as otherwise expressly provided herein,
any right granted to the Mortgagor in this Helicopter Mortgage shall grant the
Mortgagor the right to permit such right to be exercised by any such assignee,
lessee or transferee, and, in the case of a lessee, as if the terms hereof were
applicable to such lessee were such lessee the Mortgagor hereunder. The
inclusion of specific references to obligations or rights of any such assignee,
lessee or transferee in certain provisions of this Helicopter Mortgage shall not
in any way prevent or diminish the application of the provisions of the two
sentences immediately preceding with respect to obligations or rights in respect
of which specific reference to any such assignee, lessee or transferee has not
been made in this Helicopter Mortgage.
Section 6.09.    Counterparts. This Helicopter Mortgage may be executed in any
number of counterparts (and each of the parties hereto shall not be required to
execute the same counterpart). Each counterpart of this Helicopter Mortgage
including a signature page or pages executed by each of the parties hereto shall
be an original counterpart of this Helicopter Mortgage, but all of such
counterparts together shall constitute one instrument.




--------------------------------------------------------------------------------






Section 6.10.    Governing Law. THIS HELICOPTER MORTGAGE AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
Section 6.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS HELICOPTER MORTGAGE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
Section 6.12.    Submission to Jurisdiction. Each of the parties hereto, to the
extent it may do so under applicable law, for the purposes hereof hereby (a)
irrevocably submits itself to the non-exclusive jurisdiction of the courts of
the State of New York sitting in the City of New York and to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York, for the purposes of any suit, action or other proceeding arising out
of this Helicopter Mortgage, the subject matter hereof or any of the
transactions contemplated hereby brought by any party or parties hereto or
thereto, or their successors or permitted assigns and (b) waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is improper
or that this Helicopter Mortgage or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by such courts.
[Signature Pages Follow.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Helicopter Mortgage to
be duly executed by their respective officers thereof duly authorized, as of the
date first above written.
[Executed as a deed]


[NAME OF MORTGAGOR]


By:        
    Name:
    Title:
[in the presence of:

    Witness
    Name:    ]




--------------------------------------------------------------------------------






BNP PARIBAS S.A. as Collateral Agent


By:        
    Name:
    Title:




--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF HELICOPTER
The [name of manufacturer] model [***] aircraft bearing manufacturer’s serial
number [***] and [jurisdiction of registration] registration mark [registration
mark], together with [number of engines] [model of engines] engines installed
thereon.




--------------------------------------------------------------------------------






ANNEX A
Form of Notice of Assignment of Third Party Lease
To:
[Lessee under Third Party Lease]

Dated:
[***], [***]

RE: [description of Third Party Lease] (the “Lease”) relating to one [make and
model of helicopter] with MSN [***] (the “Aircraft”)
[Grantor] (the “Grantor”) and BNP Paribas S.A., as collateral agent (together
with its successors and assigns, the “Collateral Agent”) hereby give notice that
by a Helicopter Mortgage, dated as of [***], 2015 (the “Guarantee and Collateral
Agreement”), between the Grantor, the Collateral Agent and Morgan Stanley Senior
Funding, Inc. as administrative agent (“Administrative Agent”), the Grantor has
granted assigned by way of security to the Collateral Agent all of the Grantor’s
right, title and interest in and to the Lease and all claims and proceeds in
respect thereof.
Until such time as you receive notice from the Collateral Agent (or the
Administrative Agent as the Collateral Agent’s subagent or designee) that it is
entitled to enforce and exercise its rights under Helicopter Mortgage (an
“Enforcement Notice”), all rights and privileges with respect to the
Modification Contract shall continue to be exercisable by the Grantor and you
may continue to deal with and take instructions from the Grantor in relation to
the Lease in accordance with the terms thereof.
Upon and following receipt of an Enforcement Notice that has not been cancelled
or revoked, all rights in respect of the Lease shall be exercisable by the
Collateral Agent (or the Administrative Agent as the Collateral Agent’s subagent
or designee) to the exclusion of the Grantor.
You shall be under no obligation to the Grantor to enquire as to the truth or
accuracy of any statement by the Collateral Agent (or the Administrative Agent
as the Collateral Agent’s subagent or designee) that its rights with respect to
the Lease have become exercisable.
This notice may not be amended or revoked without the consent of the Collateral
Agent.




--------------------------------------------------------------------------------






We further request that you sign and return a copy of the attached
acknowledgement of this notice.




[Grantor]


By:        
    Name:
    Title:
BNP Paribas S.A.


By:        
    Name:
    Title:




--------------------------------------------------------------------------------






Acknowledgment of Notice of Assignment of Third Party Lease
We acknowledge receipt of the above notice and confirm that we have not
previously received any notice of any other security interest having been
granted in the Grantor’s interest in the above mentioned Lease.
Dated:
[***]

[Lessee under Third Party Lease]

By:        
    Name:
    Title:






--------------------------------------------------------------------------------




ANNEX 5
FORM OF NOTICE AND ACKNOWLEDGEMENT OF SECURITY INTEREST - INSURANCES
Form of Notice of Security Interest in Insurances
To:    [Insurer]


Dated:    [***], [***]


RE: One [make and model of helicopter] with MSN [***] (the “Aircraft”)
[Grantor] (the “Grantor”) and BNP Paribas S.A., as collateral agent (together
with its successors and assigns, the “Collateral Agent”) hereby give notice that
by a Guarantee and Collateral Agreement, dated as of June 12, 2015 (the
“Guarantee and Collateral Agreement”), among, inter alios, the Grantor and the
Collateral Agent, the Grantor has granted a security interest to the Collateral
Agent in all of the Grantor’s right, title and interest in and to any insurances
(other than third party liability insurances) and all claims and return of
premiums in connection therewith, in respect of the Aircraft and all appliances,
components, parts, instruments, appurtenances, accessories, furnishings and
other equipment of any nature installed upon such Aircraft from time to time.
We hereby request and instruct you to include each of (i) the Guarantee and
Collateral Agreement and (ii) the aircraft mortgage dated [***] in respect of
the Aircraft between the Grantor and the Collateral Agent, as a “Contract” for
the purposes of the insurance policies (other than third party liability
policies) placed with, or underwritten by, yourselves and to note the Collateral
Agent as a “Contract Party” under such policies.
We further request that you sign and return a copy of the attached
acknowledgement of this notice.


[Grantor]
By:    ..................................................
Name:
Title:





 


--------------------------------------------------------------------------------

Annex 5
Page 2



BNP Paribas S.A.
By:    ..................................................
Name:
Title:



 


--------------------------------------------------------------------------------

Annex 5
Page 3



Acknowledgment of Notice of Security Interest in Insurances
We acknowledge receipt of the above notice and confirm that we have not
previously received any notice of any other security interest having been
granted in the Grantor’s interest in the above mentioned insurances.
Dated:    [***]


[Insurer]
By:    ..................................................
Name:
Title:





 


--------------------------------------------------------------------------------




ANNEX 6
NOTICE AND ACKNOWLEDGEMENT OF SECURITY INTEREST – WARRANTIES


Form of Notice of Security Interest in Warranties
To:    [Manufacturer]


Dated:    [***], [***]
RE: Warranties under [description of agreement containing warranties] in respect
of [one [make and model of helicopter] with MSN [***]/[[one] [model of engine]
with MSN [***]] (the “Warranties”)
[Grantor] (the “Grantor”) and BNP Paribas S.A., as collateral agent (together
with its successors and assigns, the “Collateral Agent”) hereby give notice that
by a Guarantee and Collateral Agreement, dated as of June 12, 2015 (the
“Guarantee and Collateral Agreement”), among, inter alios, the Grantor, the
Collateral Agent and Morgan Stanley Senior Funding, Inc. as administrative agent
(“Administrative Agent”), the Grantor has granted a security interest to the
Collateral Agent in all of the Grantor’s right, title and interest in and to the
Warranties and all claims and proceeds in respect thereof.
Until such time as you receive notice from the Collateral Agent (or the
Administrative Agent as the Collateral Agent’s subagent or designee) that it is
entitled to enforce and exercise its rights under Guarantee and Collateral
Agreement (an “Enforcement Notice”), all rights and privileges with respect to
the Warranties shall continue to be exercisable by the Grantor and you may
continue to deal with and take instructions from the Grantor in relation to the
Warranties in accordance with the terms thereof.
Upon and following receipt of an Enforcement Notice that has not been cancelled
or revoked, all rights in respect of the Warranties shall be exercisable by the
Collateral Agent (or the Administrative Agent as the Collateral Agent’s subagent
or designee) to the exclusion of the Grantor.
You shall be under no obligation to the Grantor to enquire as to the truth or
accuracy of any statement by the Collateral Agent (or the Administrative Agent
as the Collateral Agent’s subagent or designee) that its rights with respect to
the Warranties have become exercisable.



 


--------------------------------------------------------------------------------

Annex 6
Page 2

This notice may not be amended or revoked without the consent of the Collateral
Agent.
We further request that you sign and return a copy of the attached
acknowledgement of this notice.
[Grantor]
By:    ..................................................
Name:
Title:


    
BNP Paribas S.A.
By:    ..................................................
Name:
Title:



 


--------------------------------------------------------------------------------

Annex 6
Page 3



Acknowledgment of Notice of Security Interest in Warranties
We acknowledge receipt of the above notice and confirm that we have not
previously received any notice of any other security interest having been
granted in the Grantor’s interest in the above mentioned Warranties.
Dated:    [***]


[Manufacturer]
By:    ..................................................
Name:
Title:





 


--------------------------------------------------------------------------------




ANNEX 7
FORM OF NOTICE AND ACKNOWLEDGEMENT OF SECURITY INTEREST – THIRD PARTY LEASE


Form of Notice of Security Interest in Modification Contract
To:    [Modification Contract Counterparty]


Dated:    [***], [***]


RE: [description of Modification Contract] (the “Modification Contract”)
relating to one [make and model of helicopter] with MSN [***] (the “Aircraft”)
[Grantor] (the “Grantor”) and BNP Paribas S.A., as collateral agent (together
with its successors and assigns, the “Collateral Agent”) hereby give notice that
by a Guarantee and Collateral Agreement, dated as of June 12, 2015 (the
“Guarantee and Collateral Agreement”), among, inter alios, the Grantor, the
Collateral Agent and Morgan Stanley Senior Funding, Inc. as administrative agent
(“Administrative Agent”), the Grantor has granted a security interest to the
Collateral Agent in all of the Grantor’s right, title and interest in and to the
Modification Contract and all claims and proceeds in respect thereof.
Until such time as you receive notice from the Collateral Agent (or the
Administrative Agent as the Collateral Agent’s subagent or designee) that it is
entitled to enforce and exercise its rights under Guarantee and Collateral
Agreement (an “Enforcement Notice”), all rights and privileges with respect to
the Modification Contract shall continue to be exercisable by the Grantor and
you may continue to deal with and take instructions from the Grantor in relation
to the Modification Contract in accordance with the terms thereof.
Upon and following receipt of an Enforcement Notice that has not been cancelled
or revoked, all rights in respect of the Modification Contract shall be
exercisable by the Collateral Agent (or the Administrative Agent as the
Collateral Agent’s subagent or designee) to the exclusion of the Grantor.
You shall be under no obligation to the Grantor to enquire as to the truth or
accuracy of any statement by the Collateral Agent (or the Administrative Agent
as the Collateral Agent’s subagent or designee) that its rights with respect to
the Modification Contract have become exercisable.



 


--------------------------------------------------------------------------------

Annex 7
Page

This notice may not be amended or revoked without the consent of the Collateral
Agent.
We further request that you sign and return a copy of the attached
acknowledgement of this notice.
[Grantor]
By:    ..................................................
Name:
Title:




BNP Paribas S.A.
By:    ..................................................
Name:
Title:



 


--------------------------------------------------------------------------------

Annex 7
Page



Acknowledgment of Notice of Security Interest in Modification Contract
We acknowledge receipt of the above notice and confirm that we have not
previously received any notice of any other security interest having been
granted in the Grantor’s interest in the above mentioned Modification Contract.
Dated:    [***]


[Modification Contract Counterparty]
By:    ..................................................
Name:
Title:



 
